Execution Version

Exhibit 10.48

STANDBY PURCHASE AGREEMENT

This STANDBY PURCHASE AGREEMENT (this “Agreement”), dated as of November 8,
2018, is made by and among Roadrunner Transportation Systems, Inc., a Delaware
corporation (the “Company”), Elliott Associates, L.P., a Delaware limited
partnership (“Elliott Associates”), and Elliott International, L.P., a Cayman
Islands, British West Indies limited partnership (“Elliott International” and,
collectively with Elliott Associates, “Elliott”).

WHEREAS, the Company proposes to distribute at no charge to the holders of its
common stock, par value $0.01 per share (“Common Stock”), on a record date (the
“Record Date”) to be set by the Board of Directors of the Company (the “Board”),
transferable subscription rights (the “Rights”) to purchase up to an aggregate
of 900,000,000 new shares (the “Offered Shares”) of the Company’s Common Stock
(the “Rights Offering”) that, if exercised in full, will provide gross proceeds
to the Company of $450 million (the “Aggregate Offering Amount”);

WHEREAS, the Company will distribute to each holder of its Common Stock on the
Record Date (“Rights Holder”) one transferable Right for every share of Common
Stock owned by such Rights Holder on the Record Date;

WHEREAS, each Right will entitle the holder thereof to purchase the number of
shares of Common Stock determined by dividing 900,000,000 by the total number of
shares of Common Stock outstanding on the Record Date (the “Basic Subscription
Right”) at the subscription price of $0.50 per share of Common Stock (the
“Subscription Price”);

WHEREAS, the holders of Rights, other than Elliott, who fully exercise their
Basic Subscription Rights will be entitled to subscribe for additional shares of
Common Stock that remain unsubscribed as a result of any unexercised Basic
Subscription Rights (the “Over-Subscription Right”), which allows such holder,
other than Elliott, to subscribe for additional shares of Common Stock up to the
number of shares purchased under such holder’s Basic Subscription Right at the
Subscription Price;

WHEREAS, each Right gives the holder thereof one Basic Subscription Right and
one Over-Subscription Right;

WHEREAS, in order to facilitate the Rights Offering, the Company and Elliott
wish to enter into this Agreement, pursuant to which and upon the terms and
subject to the conditions set forth herein, Elliott agrees to (i) exercise its
Basic Subscription Right in full and (ii) to the extent that the Rights Offering
is not fully subscribed, purchase from the Company, at a price per share equal
to the Subscription Price, all unsubscribed shares of Common Stock in the Rights
Offering;

WHEREAS, the Board established a special financing alternatives committee of
independent directors (the “Special Committee”), with the two directors
designated by Elliott abstaining from the vote establishing the Special
Committee, to consider, identify, and evaluate potential alternative strategic
financing transactions for the company and to recommend to the Board whether to
engage in such transactions;

WHEREAS, the Board has received a letter from the Company’s financial advisor,
Barclays Capital Inc. (“Barclays”), that, subject to the qualifications stated
therein, Barclays is of the opinion that, as of the date of such letter, from a
financial point of view, the transactions contemplated by this Agreement are the
best alternative reasonably available to the Company under the circumstances;
and

WHEREAS, following the unanimous approval and recommendation by the Special
Committee, all of the members of the Board, other than the two directors
designated by Elliott, voted in favor of and approved the Rights Offering and
the transactions contemplated hereby and recommended that stockholders of the
Company vote in favor of the Rights Offering and the transactions contemplated
hereby.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual promises, agreements,
representations, warranties, and covenants contained herein, each of the parties
hereto hereby agrees as follows:

1.    The Rights Offering.

(a)    On the terms and subject to the conditions set forth herein, the Company
shall distribute, at no charge, to each Rights Holder one transferable Right for
every share of Common Stock owned by such Rights Holder on the Record Date. Each
whole Right will entitle the holder thereof to purchase the number of shares of
Common Stock determined by dividing 900,000,000 by the total number of shares of
Common Stock outstanding on the Record Date at the Subscription Price. Each such
Right shall be transferable separately from the underlying shares of Common
Stock on account of which such Right was distributed. Rights Holders and holders
to whom Rights have been validly transferred are collectively referred to as
“Holders,” each individually being a “Holder.”

(b)    The Rights (including under both the Basic Subscription Right and the
Over-Subscription Right) may be exercised during a period (the “Subscription
Period”) commencing on the date on which the Rights are issued to Rights Holders
and ending no more than 20 days thereafter (the “Expiration Time”), subject to
extension by the Company; provided, however, the Subscription Period may not be
extended by more than 10 days without the prior written consent of Elliott. The
Company may cancel, terminate, or amend the Rights Offering at any time prior to
the Expiration Time; provided, however, that Elliott’s prior written consent is
required once the Subscription Period is commenced, subject to the right of the
Company to extend the Subscription Period as set forth in the previous sentence.

(c)    Each Holder that wishes to exercise all or a portion of its Rights under
the Basic Subscription Right shall, during the Subscription Period and prior to
the Expiration Time, follow the instructions set forth in the Registration
Statement (as defined below) and related materials to exercise such Rights. On
the Closing Date (as defined below), the Company shall issue to each Holder that
validly exercised its Rights under the Basic Subscription Right the number of
Offered Shares to which such Holder is entitled based on such exercise, provided
that the obligation of the Company to consummate the Rights Offering shall be
subject to the conditions set forth in Section 11(d) (which may not be waived,
in whole or in part, by the Company without the prior written consent of
Elliott).

(d)    Each Holder (other than Elliott) that exercises in full its Basic
Subscription Right will be entitled under the Over-Subscription Right to
subscribe for additional shares of Common Stock at the Subscription Price
pursuant to the instructions set forth in the Registration Statement and related
materials to the extent that other Holders elect not to exercise all of their
respective Rights to subscribe for and purchase all of the Offered Shares under
the Basic Subscription Right; provided that no Holder shall be entitled to
purchase more Offered Shares under the Over-Subscription Right than such Holder
subscribed for under the Basic Subscription Right. If the number of Offered
Shares remaining after the exercise of Rights under the Basic Subscription Right
(the “Remaining Offered Shares”) is not sufficient to satisfy all requests for
Offered Shares under the Over-Subscription Right, the Holders that exercised
their Rights under the Over-Subscription Right will be allocated such Remaining
Offered Shares as follows: the number of Remaining Offered Shares allotted to
each Holder participating in the Over-Subscription Right shall be the product
(rounded to the nearest whole number so that the Subscription Price multiplied
by the aggregate number of Offered Shares does not exceed the Aggregate Offering
Amount) obtained by multiplying the number of Offered Shares such Holder
subscribed for under the Over-Subscription Right by a fraction the numerator of
which is the number of Remaining Offered Shares and the denominator of which is
the total number of Offered Shares sought to be subscribed for under the
Over-Subscription Right by all Holders participating in such Over-Subscription
Right. If the number of Remaining Offered Shares allocated after the exercise of
the Over-Subscription Right is less than all of the shares of Common Stock a
Holder subscribed for under the Over-Subscription Right, then any excess payment
for shares of Common Stock not issued to the Holder will be returned to such
Holder by mail, without interest or deduction, within 10 business days after the
Expiration Time of the Rights Offering.

 

2



--------------------------------------------------------------------------------

(e)    If the exercise of Rights would create any fractional shares of our
Common Stock, the Company will not issue such fractional shares of Common Stock
or cash in lieu of fractional shares of Common Stock. Any fractional shares of
Common Stock that would be created by such an exercise of Rights will be rounded
to the nearest whole share, with such adjustments as necessary to ensure that
all of the Offered Shares are issued and the Company receives the Aggregate
Offering Amount.

2.    Backstop Commitment; Fees and Expenses.

(a)    Subject to the consummation of the Rights Offering and the terms and
conditions of this Agreement, (i) each of Elliott Associates and Elliott
International agrees to exercise, and to cause their controlled affiliates to
exercise, their respective Basic Subscription Rights in full (such shares, the
“Investor Offered Shares”) and (ii) to the extent the Rights Offering is not
fully subscribed, Elliott Associates and Elliott International agree, severally
and not jointly, to purchase from the Company in accordance with the percentages
set forth on Schedule 1 (the “Pro-Rata Percentage”), at a price per share equal
to the Subscription Price, a number of shares of Common Stock equal to (x) the
Offered Shares minus (y) the number of shares of Common Stock subscribed for and
purchased pursuant to the Rights Offering (the “Backstop Commitment”). As soon
as reasonably practicable after the Expiration Time of the Rights Offering (if
possible, within two (2) business days after the Expiration Time), the Company
shall issue to Elliott a notice (the “Subscription Notice”) setting forth the
number of shares of Common Stock subscribed for in the Rights Offering and,
based on the foregoing, the number of shares of Common Stock to be acquired by
each of Elliott Associates and Elliott International pursuant to the Backstop
Commitment (the “Backstop Acquired Shares”) and the purchase price to be paid by
each of Elliott Associates and Elliott International in exchange for the
Backstop Acquired Shares (collectively, the “Purchase Price”).

(b)    On the terms and subject to the conditions set forth in this Agreement,
the closing of the Backstop Commitment and the Rights Offering (the “Closing”)
shall occur concurrently on the third (3rd) business day following the later of
(i) the issuance by the Company of the Subscription Notice and (ii) the date
that all of the conditions to the Closing set forth in Section 11 of this
Agreement have been satisfied or, to the extent permitted by applicable law,
waived (other than those conditions that by their nature are to be satisfied at
the Closing, but subject to the satisfaction or waiver of such conditions), at
10:00 a.m. (Eastern Time) at the offices of Greenberg Traurig, LLP, 2375 East
Camelback Road, Suite 700, Phoenix, Arizona 85016, or such other place, time,
and date as shall be agreed between the Company and Elliott (the date on which
the Closing occurs, the “Closing Date”).

(c)    At the Closing (i) each of Elliott Associates and Elliott International
shall deliver to the Company its Pro-Rata Percentage of the Purchase Price, as
set forth in the Subscription Notice by wire transfer in immediately available
funds to the account designated by the Company in writing at least two
(2) business days prior to the Closing Date, and (ii) the Company shall deliver
to Elliott the Backstop Acquired Shares in book-entry form, free and clear of
all liens, other than liens arising by reason of the transactions contemplated
by this Agreement under applicable federal or state laws, to the account of
Elliott designated by Elliott in writing.

(d)    The Company shall pay all of its own fees and expenses associated with
the Rights Offering, including, without limitation, filing and printing fees,
fees and expenses of any rights and information agents, its legal counsel and
financial advisor and accounting fees and expenses, fees and expenses of the
dealer manager, including the fees and disbursement of counsel to the dealer
manager, as specified in the dealer manager agreement between the Company and
the dealer manager, costs associated with clearing the Offered Shares for sale
under applicable state securities laws, and listing fees (the “Company
Transaction Expenses”).

(e)    On the Closing Date or as provided in Section 14, the Company shall
promptly reimburse or pay, as the case may be, all documented out-of-pocket
costs and expenses incurred by Elliott in connection with the Rights Offering,
the Backstop Commitment and the transaction contemplated thereby, including fees
for legal counsel to Elliott (collectively with the amounts referred in the next
sentence, the “Elliott Transaction Expenses”). For the avoidance of doubt, the
filing fee, if any, required to be paid in connection with any filings

 

3



--------------------------------------------------------------------------------

required to be made in connection with the transactions contemplated by this
Agreement under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended (the “HSR Act”) or any other competition laws or regulations shall be
paid by the Company when due in connection with such filings.

(f)    No fees will be paid by the Company to Elliott for providing the Backstop
Commitment.

3.    Use of Proceeds. The Company shall use the aggregate net proceeds (the
“Net Proceeds”) received from the Rights Offering and the Backstop Commitment,
after deducting the Company Transaction Expenses, to pay in cash all accrued and
unpaid dividends on the outstanding shares of Preferred Stock (as defined
below), to redeem, immediately following the Closing Date, all of the
outstanding shares of Preferred Stock, at liquidation value, together with all
redemption premiums, other than redemption premiums on the accrued and unpaid
dividends, and to pay all of the Elliott Transaction Expenses; provided,
however, that Elliott agrees that in the event that the Closing Date occurs on
or prior to January 31, 2019, the Company shall not be required to pay any
dividends accrued after November 30, 2018 through the date of redemption. The
Company shall use any remaining Net Proceeds for general corporate purposes. The
dollar amount paid to satisfy the foregoing use of Net Proceeds shall be as
provided for in the Registration Statement.

4.    Representations and Warranties of the Company. The Company represents and
warrants to, and agrees with Elliott, as set forth below. Except for
representations, warranties, and agreements that are expressly limited as to
their date, each representation, warranty, and agreement is made as of the date
hereof and as of the Closing Date:

(a)    Organization and Qualification. The Company and each of its Subsidiaries
(as defined below) is duly organized and is validly existing and in good
standing (or the equivalent thereof, where such concept is recognized) under the
laws of its respective jurisdiction of organization, with the requisite power
and authority to own, operate and lease its properties and assets as and where
currently owned, operated and leased and to conduct its business as currently
conducted. Each of the Company and its Subsidiaries is duly qualified as a
foreign corporation or organization for the transaction of business and is in
good standing (or the equivalent thereof, where such concept is recognized)
under the laws of each other jurisdiction in which the nature of its properties,
assets or business requires such qualification, except to the extent that the
failure to be so qualified or be in good standing has not had and would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. For the purpose of this Agreement, “Material Adverse Effect”
means any event, fact, change, condition, omission, development or effect (each
an “Effect” and collectively, the “Effects”) that, individually or in the
aggregate, (i) has had or would reasonably be expected to have a material and
adverse effect on the business, condition (financial or otherwise), or results
of operations of the Company or its Subsidiaries, taken as a whole, or
(ii) prevents, materially delays or materially impedes the Company, subject to
the approvals and other authorizations set forth in Section 4(g), from
performing its obligations hereunder or consummating the transactions
contemplated by this Agreement; provided, however, that any Effect caused by or
resulting from the following shall not constitute, or be taken into account in
determining whether there has been, or will be, a Material Adverse Effect on or
with respect to the Company: (I) general changes or developments in the industry
in which the Company and its Subsidiaries operate, (II) political instability,
acts of terrorism or war, (III) any change affecting the United States economy
generally or the economy of any region in which the Company or any of its
Subsidiaries conducts business that is material to the business of the Company
and its Subsidiaries, (IV) any change in the price or trading volume of the
Company’s outstanding securities (it being understood that the facts or
occurrences giving rise to or contributing to such change in stock price or
trading volume may be deemed to constitute, or be taken into account in
determining whether there has been, or will be, a Material Adverse Effect),
(V) any failure, in and of itself, by the Company to meet any internal or
published projections, forecasts, or revenue or earnings predictions for any
period ending on or after the date of this Agreement (it being understood that
the facts or occurrences giving rise to or contributing to such failure may be
deemed to constitute, or be taken into account in determining whether there has
been, or will be, a Material Adverse Effect), (VI) the announcement of the
execution of this Agreement or the performance of this Agreement and the
transactions contemplated hereby, including compliance with the covenants set
forth herein, or (VII) any change in any applicable law, rule, or regulation or
U.S. generally accepted accounting principles or interpretation thereof after
the date hereof, unless and to the extent, in the case

 

4



--------------------------------------------------------------------------------

of clause (I), (II), (III), and (VII) above, such Effect has had or would
reasonably be expected to have a disproportionate adverse effect on the
business, condition (financial or otherwise), or results of operations of the
Company and its Subsidiaries, taken as a whole, relative to other affected
persons in the same industry. For the purposes of this Agreement, a “Subsidiary”
of any person means, with respect to such person, any corporation, limited
liability company, partnership, joint venture, or other legal entity of which
such person (either alone or through or together with any other subsidiary)
owns, directly or indirectly, more than 50% of the stock or other equity
interests, has the power to elect a majority of the board of directors or
similar governing body, or has the power to direct the business and policies.

(b)    Corporate Power and Authority. The Company has the requisite corporate
power and authority to enter into, execute, and deliver this Agreement and each
other agreement, document, and instrument to which it will be a party or which
it will execute and deliver in connection with the transactions contemplated by
this Agreement (this Agreement and such other agreements, documents, and
instruments collectively, the “Transaction Agreements”) and, subject to receipt
of stockholder approval of the Rights Offering Proposals (as defined below), to
perform its obligations hereunder and thereunder, including the issuance of the
Rights, the issuance of the Offered Shares (including the Backstop Acquired
Shares), and the payment of the Elliott Transaction Expenses. Subject to receipt
of stockholder approval of the Rights Offering Proposals, the Company has taken
all necessary corporate action required for the due authorization of the
Transaction Agreements, including the issuance of the Rights and the Offered
Shares (including the Backstop Acquired Shares). Based upon the unanimous
recommendation of the Special Committee, the Board has determined, with the two
directors designated by Elliott abstaining, to recommend that stockholders of
the Company vote in favor of (i) an amendment to the Company’s Amended and
Restated Certificate of Incorporation to increase the authorized number of
shares of the Company’s Common Stock from 105,000,000 to 1,100,000,000 shares;
(ii) the issuance and sale of the Offered Shares upon the exercise of the Rights
at the Subscription Price to raise the Aggregate Offering Amount in the Rights
Offering; (iii) the issuance and sale of the Backstop Acquired Shares to Elliott
pursuant to the Backstop Commitment in accordance with this Agreement; (iv) an
amendment to the Company’s Amended and Restated Certificate of Incorporation to
permit the Company’s stockholders to take action by written consent; (v) an
amendment to the Company’s Amended and Restated Certificate of Incorporation to
permit the Company’s stockholders that hold a majority of the Company’s
outstanding Common Stock to request that the Company call a special meeting;
(vi) an amendment to the Company’s Amended and Restated Certificate of
Incorporation to permit the Company’s stockholders holding a majority of the
Company’s outstanding Common Stock to remove directors with or without cause;
(vii) an amendment to the Company’s Amended and Restated Certificate of
Incorporation to permit the Company’s stockholders holding a majority of the
Company’s outstanding Common Stock to amend or repeal the Company’s Amended and
Restated Certificate of Incorporation or any provision thereof; (viii) an
amendment to the Company’s Amended and Restated Certificate of Incorporation to
permit the Company’s stockholders holding a majority of the Company’s
outstanding common stock to amend or repeal the Company’s Second Amended and
Restated Bylaws or any provision thereof; (ix) an amendment to the Company’s
Amended and Restated Certificate of Incorporation to designate the courts in the
state of Delaware as the exclusive forum for all legal actions; (x) an amendment
to the Company’s Amended and Restated Certificate of Incorporation to opt-out of
Section 203 of the Delaware General Corporation Law; and (xi) an amendment to
the Company’s Amended and Restated Certificate of Incorporation to renounce any
interest or expectancy of the Company in, or in being offered an opportunity to
participate in, any business opportunity that is presented to Elliott or its
directors, officers, shareholders, or employees ((i) through (xi) above,
collectively, the “Rights Offering Proposals”).

(c)    Execution and Delivery; Enforceability. This Agreement is and each other
Transaction Agreement will be, at or prior to the Closing Date, duly and validly
executed and delivered by the Company, and each such Transaction Agreement
constitutes, or, when executed and delivered, will constitute, a valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, except as may be limited by the effect of bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance, or similar laws
affecting the enforcement of creditors’ rights generally, and subject to
principles of equity and public policy.

 

5



--------------------------------------------------------------------------------

(d)    Authorized and Issued Capital Stock. The authorized capital stock of the
Company consists of (i) 105,000,000 shares of Common Stock and (ii) 15,005,000
shares of preferred stock, par value $0.01 per share (“Preferred Stock”), of
which 5,000 shares were designated Series A Redeemable Preferred Stock, 155,000
were designated Series B Cumulative Redeemable Preferred Stock, 55,000 shares
were designated Series C Cumulative Redeemable Preferred Stock, 100 shares were
designated Series D Cumulative Redeemable Preferred Stock, 90,000 were
designated Series E Cumulative Redeemable Preferred Stock, 54,750 were
designated Series E-1 Cumulative Redeemable Preferred Stock, and 240,500 were
designated Series F Cumulative Redeemable Preferred Stock. As of November 8,
2018, (i) 38,515,600 shares of Common Stock were issued and outstanding; (ii) no
shares of Common Stock were held in the treasury of the Company; (iii) 243,530
shares of Common Stock were reserved for future issuance pursuant to outstanding
stock options and other rights to purchase shares of Common Stock and vesting of
restricted stock units and restricted stock (each, an “Option” and,
collectively, the “Options”) granted under any stock option or stock-based
compensation plan of the Company or otherwise (the “Stock Plans”); and (iv)
283,328 shares of Preferred Stock were issued and outstanding, of which no
Shares were designated Series A Redeemable Preferred Stock, 155,000 were
designated Series B Cumulative Redeemable Preferred Stock, 55,000 were
designated Series C Cumulative Redeemable Preferred Stock, 100 were designated
Series D Cumulative Redeemable Preferred Stock, 37,500 were designated Series E
Cumulative Redeemable Preferred Stock, and 35,728 were designated Series E-1
Cumulative Redeemable Preferred Stock. The issued and outstanding shares of
Common Stock of the Company and each of its Subsidiaries have been duly
authorized and validly issued and are fully paid and nonassessable, are not
subject to and were not issued in violation of any preemptive or similar rights
and were issued in compliance with all applicable laws. Except as set forth in
this Section 4(d), as of the date of this Agreement, no shares of capital stock
or other equity securities or voting interest in the Company are issued,
reserved for issuance, or outstanding. Since the date of this Agreement, no
shares of capital stock or other equity securities or voting interest in the
Company have been issued or reserved for issuance or become outstanding, other
than shares described in this Section 4(d) that have been issued upon the
exercise of outstanding Options granted under the Stock Plans and other than the
Offered Shares, including the Backstop Acquired Shares to be issued hereunder.
Except as described in this Section 4(d), and other than the Second Amended and
Restated Stockholders Agreement, dated as of March 14, 2007, by and among the
Company and the stockholders named therein and the Stockholders’ Agreement,
dated as of May 2, 2017, between the Company, Elliott Associates, L.P., and
Brockdale Investments LP (as amended by Amendment No. 1 dated March 1, 2018),
neither the Company nor any of its Subsidiaries is party to or otherwise bound
by or subject to any outstanding option, warrant, call, subscription, or other
right (including any preemptive right), agreement, or commitment that
(w) obligates the Company or any of its Subsidiaries to issue, deliver, sell, or
transfer, or repurchase, redeem, or otherwise acquire, or cause to be issued,
delivered, sold, or transferred, or repurchased, redeemed, or otherwise
acquired, any shares of the capital stock of, or other equity or voting
interests in, the Company or any of its Subsidiaries or any security convertible
or exercisable for or exchangeable into any capital stock of, or other equity or
voting interest in, the Company or any of its Subsidiaries, (x) obligates the
Company or any of its Subsidiaries to issue, grant, extend, or enter into any
such option, warrant, call, right, security, commitment, contract, arrangement,
or undertaking, (y) restricts the transfer of any shares of capital stock of the
Company (other than pursuant to restricted stock award agreements under the
Stock Plans), or (z) relates to the voting of any shares of capital stock of the
Company. All issued and outstanding shares of capital stock and equity interests
(as applicable) of each Subsidiary are owned beneficially and of record by the
Company or another Subsidiary, free and clear of any and all liabilities,
obligations, liens, security interests, mortgages, pledges, charges, or similar
encumbrances, other than as provided under the Credit Agreement, dated July 21,
2017, among the Company, BMO Harris Bank N.A., the lenders (as defined therein),
and the other parties thereto, as amended on each of December 15, 2017,
January 30, 2018, March 14, 2018, August 3, 2018, and September 19, 2018 (the
“ABL Facility”).

(e)    Issuance. The Offered Shares to be issued and sold by the Company to
Holders pursuant to the Rights Offering, when such Offered Shares are issued and
delivered against payment therefor, will, upon receipt of approval of the Rights
Offering Proposals, be duly authorized, validly issued and delivered, and fully
paid and nonassessable, free and clear of all taxes, liens, preemptive rights,
rights of first refusal, subscription, and similar rights. The Backstop Acquired
Shares, if any, to be issued and sold by the Company to Elliott hereunder, when
such Backstop Acquired Shares are issued and delivered against payment therefor
by Elliott hereunder will, upon receipt of approval of the Company’s
stockholders, be duly authorized, validly issued and delivered, and fully paid
and nonassessable, free and clear of all taxes, liens, preemptive rights, rights
of first refusal, subscription, and similar rights.

 

6



--------------------------------------------------------------------------------

(f)    No Conflict. Other than as set forth on Schedule 4(f), the distribution
of the Rights, the sale, issuance, and delivery of the Offered Shares upon
exercise of the Rights, the issuance and delivery of the Backstop Acquired
Shares in accordance with the terms hereof, the consummation of the Rights
Offering by the Company, and the execution and delivery by the Company of the
Transaction Agreements and performance of and compliance with all of the
provisions hereof and thereof by the Company and the consummation of the
transactions contemplated herein and therein, including, for the avoidance of
doubt, any change of control of the Company that may result from such
transactions (i) will not conflict with, or result in a breach or violation of,
any of the terms or provisions of, or constitute a default under (with or
without notice or lapse of time, or both), or result, in the acceleration of, or
the creation of any lien under, any indenture, mortgage, deed of trust, loan
agreement, or other agreement or instrument to which the Company or any of its
Subsidiaries is a party or by which the Company or any of its Subsidiaries is
bound or to which any of the property or assets of the Company or any of its
Subsidiaries is subject, (ii) will not result in any violation of the provisions
of the Amended and Restated Certificate of Incorporation or Second Amended and
Restated Bylaws of the Company or any of the organizational or governance
documents of its Subsidiaries, and (iii) will not result in any violation of, or
any termination or impairment of any rights under, any statute or any license,
authorization, injunction, judgment, order, decree, rule, or regulation of any
court or governmental agency or body having jurisdiction over the Company or any
of its Subsidiaries or any of their properties, except in any such case
described in subclauses (i) and (iii) for any conflict, breach, violation,
default, acceleration, lien, termination, or impairment which does not involve
any agreement or plan with or for the benefit of any employee of the Company or
any of its Subsidiaries and which would not reasonably be expected to be,
individually or in the aggregate, material to the Company and its Subsidiaries,
taken as a whole.

(g)    Consents and Approvals. No consent, approval, authorization, order,
registration, or qualification of or with any third party or any court or
governmental agency or body having jurisdiction over the Company or any of its
Subsidiaries or any of their properties is required for the distribution of the
Rights, the sale, issuance, and delivery of the Offered Shares upon exercise of
the Rights, the issuance and delivery of the Backstop Acquired Shares in
accordance with the terms hereof, the consummation of the Rights Offering by the
Company, and the execution and delivery by the Company of the Transaction
Agreements and performance of and compliance by the Company with all of the
provisions hereof and thereof and the consummation of the transactions
contemplated herein and therein, except (i) the registration under the
Securities Act of 1933, as amended (the “Securities Act”), of the issuance of
the Rights and the Offered Shares pursuant to the exercise of Rights,
(ii) filings with respect to and the expiration or termination of the waiting
period under the HSR Act, relating to the sale or issuance of Backstop Acquired
Shares to Elliott, and (iii) such consents, approvals, authorizations,
registrations, or qualifications (y) as may be required under state securities
or Blue Sky laws in connection with the purchase of the Backstop Acquired Shares
by Elliott, or the distribution of the Rights and the sale of the Offered Shares
to Holders, or (z) pursuant to the rules of the New York Stock Exchange
(“NYSE”), including the requisite approval of the Company’s stockholders of the
issuance and sale of shares of Common Stock pursuant to the Backstop Commitment
in accordance with this Agreement.

(h)    Arm’s Length. The Company acknowledges and agrees that Elliott is acting
solely in the capacity of an arm’s length contractual counterparty to the
Company with respect to the transactions contemplated hereby and not as a
financial advisor or a fiduciary to, or an agent of, the Company or any other
person or entity. Additionally, Elliott is not advising the Company or any other
person or entity as to any legal, tax, investment, accounting, or regulatory
matters in any jurisdiction. The Company has consulted with its own advisors
concerning such matters and shall be responsible for making its own independent
investigation and appraisal of the transactions contemplated hereby, and Elliott
shall have no responsibility or liability to the Company, its stockholders, and
directors not affiliated with Elliott, or its officers, employees, advisors, or
other representatives with respect thereto. Any review by Elliott of the
transactions contemplated hereby or other matters relating to such transactions
will be performed solely for the benefit of Elliott and shall not be on behalf
of the Company, its stockholders, and directors not affiliated with Elliott, or
its officers, employees, advisors, or other representatives and shall not affect
any of the representations or warranties contained herein or the remedies of
Elliott with respect thereto.

 

7



--------------------------------------------------------------------------------

(i)    Company SEC Documents. Except as set forth on Schedule 4(i), the Company
has filed all required reports, proxy statements, forms, and other documents
with the Securities and Exchange Commission (the “Commission”) since January 1,
2016 (collectively, the “Company SEC Documents”). Each of the Company SEC
Documents, as of its respective date, complied in all material respects with the
requirements of the Securities Act or the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), as applicable, and the rules and regulations of
the Commission promulgated thereunder applicable to such Company SEC Documents
and, except as set forth on Schedule 4(i), or to the extent that information
contained in any Company SEC Document has been amended, revised or superseded by
a later filed Company SEC Document filed and publicly available prior to the
date of this Agreement, none of the Company SEC Documents contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.

(j)    Financial Statements; No Undisclosed Liabilities.

(i)    Except as set forth on Schedule 4(j)(i), the Company (i) has implemented
and maintains disclosure controls and procedures (as defined in Rule 13a-15(e)
under the Exchange Act) that are reasonably designed to ensure that material
information relating to the Company and its consolidated Subsidiaries is made
known to the individuals responsible for the preparation of the Company’s
filings with the Commission and (ii) has disclosed, based on its most recent
evaluation prior to the date of this Agreement, to the Company’s outside
auditors and the Board’s audit committee (A) any significant deficiencies and
material weaknesses in the design or operation of internal controls over
financial reporting (as defined in Rule 13a-15(f) under the Exchange Act) that
are reasonably likely to adversely affect the Company’s ability to record,
process, summarize and report financial information and (B) any fraud, whether
or not material, that involves management or other employees who have a
significant role in the Company’s internal controls over financial reporting.
There is no transaction, arrangement or other relationship between the Company
and/or any of its Subsidiaries and an unconsolidated or other off-balance sheet
entity that is required to be disclosed by the Company in the Company SEC
Documents and is not so disclosed. The financial statements and related notes of
the Company and its consolidated Subsidiaries included or incorporated by
reference in the Company SEC Documents (the “Financial Statements”), and to be
included or incorporated by reference in the Registration Statement and the
Prospectus (as defined below) fairly present or will fairly present, as the case
may be, in all material respects, the Company’s consolidated financial
condition, results of operations, and cash flows for the dates or periods
indicated thereon. Such financial statements have been or will be, as the case
may be, prepared in accordance with U.S. generally accepted accounting
principles (“GAAP”) applied in all material respects on a consistent basis
throughout the periods indicated.

(ii)    Except as set forth on Schedule 4(j)(ii) and except for (i) those
liabilities that are reflected or reserved for in the Financial Statements,
(ii) liabilities incurred since December 31, 2016 in the ordinary course of
business consistent with past practice (it being agreed that a violation of law
in any material respect or a material litigation or other adverse proceeding
shall not be deemed ordinary course), (iii) liabilities incurred pursuant to the
transactions contemplated by this Agreement, and (iv) (x) liabilities that would
be required to be included on a balance sheet prepared in accordance with GAAP
that would not, individually or in the aggregate, be materially adverse to the
Company and/or any of its Subsidiaries, taken as a whole, and (y) other
liabilities that would not, individually or in the aggregate, have a Material
Adverse Effect, the Company does not have any liabilities or obligations of any
nature whatsoever (whether accrued, absolute, contingent, or otherwise).

(k)    Registration Statement and Prospectus. The Registration Statement and any
post-effective amendment thereto, as of the Securities Act Effective Date (as
defined below), and each Issuer Free Writing Prospectus (as defined below), at
the time of use thereof, will comply in all material respects with the
Securities Act and the rules and regulations promulgated thereunder and will not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not

 

8



--------------------------------------------------------------------------------

misleading; and as of the applicable date of the Prospectus and any amendment or
supplement thereto and as of the Closing Date, the Prospectus will not contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading. At
the time of its distribution and at the Expiration Time, the Investment Decision
Package (as defined below) will not contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading. Each Preliminary Prospectus (as defined below),
at the time of filing thereof, will comply in all material respects with the
Securities Act and the rules and regulations promulgated thereunder and will not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading. The
Proxy Statement (as defined below), at the time of filing thereof, will comply
in all material respects with the Exchange Act and the rules and regulations
promulgated thereunder and will not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading. Notwithstanding the foregoing, the Company makes
no representation and warranty with respect to any statements or omissions made
in reliance on and in conformity with information relating to Elliott furnished
to the Company in writing by Elliott expressly for use in the Registration
Statement, the Prospectus, and the Proxy Statement and any amendment or
supplement thereto.

For the purposes of this Agreement, (i) the term “Registration Statement” means
the Registration Statement on Form S-1 (No. 333-227428) filed with the
Commission relating to the Rights Offering, including all exhibits thereto, as
amended as of the Securities Act Effective Date, and any post-effective
amendment thereto that becomes effective; (ii) the term “Prospectus” means the
final prospectus contained in the Registration Statement at the Securities Act
Effective Date (including information, if any, omitted pursuant to Rule 430A and
subsequently provided pursuant to Rule 424(b) under the Securities Act), and any
amended form of such prospectus provided under Rule 424(b) under the Securities
Act or contained in a post-effective amendment to the Registration Statement;
(iii) the term “Investment Decision Package” means the Prospectus, together with
any Issuer Free Writing Prospectus used by the Company to offer the Offered
Shares to Holders pursuant to the Rights Offering, (iv) the term “Issuer Free
Writing Prospectus” means each “issuer free writing prospectus” (as defined in
Rule 433 of the rules promulgated under the Securities Act) prepared by or on
behalf of the Company or used or referred to by the Company in connection with
the Rights Offering, (v) the term “Preliminary Prospectus” means each prospectus
included in the Registration Statement (and any amendments thereto) before it
becomes effective, any prospectus filed with the Commission pursuant to Rule
424(a) under the Securities Act, and the prospectus included in the Registration
Statement, at the time of effectiveness that omits information permitted to be
excluded under Rule 430A under the Securities Act; (vi) the term “Securities Act
Effective Date” means the date and time as of which the Registration Statement,
or the most recent post-effective amendment thereto, was declared effective by
the Commission; and (vii) the term “Proxy Statement” means the proxy statement,
and all amendments or supplements thereto, if any, soliciting the approval of,
among other proposals, the Company’s stockholders of the Rights Offering
Proposals.

(l)    Absence of Certain Changes. Since September 30, 2018, other than as
disclosed in the Company SEC Documents filed before the date hereof, and except
for actions required to be taken pursuant to the Transaction Agreements,
(i) there has not been any change in the capital stock of the Company or its
Subsidiaries from that set forth in Section 4(d) or any material change in
long-term debt of the Company or any of its Subsidiaries, or any dividend or
distribution of any kind declared, set aside for payment, paid, or made by the
Company on any class of capital stock; and (ii) the Company has been operated in
the ordinary course of business, consistent with past practice, and no Effect
has occurred that has had or would reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect.

(m)    Compliance with Laws. The Company and each of its Subsidiaries conduct
their businesses in compliance with all applicable laws and applicable stock
exchange requirements, except for any noncompliance that would not reasonably be
expected, individually or in the aggregate to have a Material Adverse Effect.

 

9



--------------------------------------------------------------------------------

(n)    Litigation. Except as set forth on Schedule 4(n), there are no actions,
suits or proceedings pending or, to the knowledge of the Company, threatened
against the Company or any of its Subsidiaries, except actions, suits or
proceedings which would not reasonably be expected to be, individually or in the
aggregate, material to the Company. Neither the Company nor any of its
Subsidiaries is in violation of any order, statute, rule or regulation of any
governmental agency, except as would not reasonably be expected individually or
in the aggregate, to have a Material Adverse Effect.

(o)    No Broker’s Fees. Except for a dealer manager agreement and engagement
letter, each entered into between the Company and Barclays Capital Inc., neither
the Company nor any of its Subsidiaries is a party to any contract, agreement,
or understanding with any person that would give rise to a valid claim against
the Company for a financial advisory fee, brokerage commission, finder’s fee, or
like payment in connection with the Rights Offering, including the issuance of
the Offered Shares upon exercise of Rights or the issuance and sale of the
Backstop Acquired Shares in accordance with the terms hereof.

(p)    No Reliance. The Company acknowledges that it is not relying upon any
representation or warranty made by Elliott not expressly set forth in this
Agreement.

5.    Representations and Warranties of Elliott Associates. Elliott Associates
represents and warrants and agrees with the Company as set forth below. Each
such representation, warranty, and agreement is made as of the date hereof and
as of the Closing Date.

(a)    Formation. Elliott Associates has been duly formed and is validly
existing as a corporation in good standing under the laws of Delaware.

(b)    Power and Authority. Elliott Associates has the requisite corporate power
and authority to enter into, execute, and deliver this Agreement and the other
Transaction Agreements and to perform its obligations hereunder and thereunder
and has taken all necessary corporate action required for the due authorization
of the Transaction Agreements.

(c)    Execution and Delivery. This Agreement is and each other Transaction
Agreement will be, at or prior to the Closing Date, duly and validly executed
and delivered by Elliott Associates and constitutes, or, when executed and
delivered, will constitute, a valid and binding obligation of Elliott
Associates, enforceable against Elliott Associates in accordance with its terms,
except as may be limited by the effect of bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, or similar laws affecting the
enforcement of creditors’ rights generally, and subject to principles of equity
and public policy.

(d)    No Registration. Elliott Associates understands that the Backstop
Acquired Shares and the Investor Offered Shares have not been registered under
the Securities Act by reason of a specific exemption from the registration
provisions of the Securities Act, the availability of which depends upon, among
other things, the bona fide nature of the investment intent and the accuracy of
Elliott Associates’ representations as expressed herein or otherwise made
pursuant hereto.

(e)    Investment Intent. Elliott Associates is acquiring the Backstop Acquired
Shares and the Investor Offered Shares for investment for its own account, not
as a nominee or agent, and not with the view to, or for resale in connection
with, any distribution thereof not in compliance with applicable securities
laws, and Elliott Associates has no present intention of selling, granting any
participation in, or otherwise distributing the same, except in compliance with
applicable securities laws.

(f)    Securities Laws Compliance. The Backstop Acquired Shares and Investor
Offered Shares will not be offered for sale, sold, or otherwise transferred by
Elliott Associates except pursuant to a registration statement or in a
transaction exempt from, or not subject to, registration under the Securities
Act and any applicable state securities laws.

(g)    Sophistication. Without derogating from or limiting the representations
and warranties of the Company in this Agreement, Elliott Associates has such
knowledge and experience in financial and business

 

10



--------------------------------------------------------------------------------

matters that it is capable of evaluating the merits and risks of its investment
in the Backstop Acquired Shares and the Investor Offered Shares being acquired
hereunder. Elliott Associates understands and is able to bear any economic risks
associated with such investment (including, without limitation, the necessity of
holding the Backstop Acquired Shares and the Investor Offered Shares for an
indefinite period of time). Without derogating from or limiting the
representations and warranties of the Company, Elliott Associates acknowledges
that it has been afforded the opportunity to ask questions and receive answers
concerning the Company and to obtain additional information that it has
requested to verify the information contained herein.

(h)    Legended Securities. Elliott Associates understands and acknowledges
that, upon the original issuance thereof and until such time as the same is no
longer required under any applicable requirements of the Securities Act or
applicable state securities laws, the Company and its transfer agent shall make
such notation in the stock book and transfer records of the Company as may be
necessary to record that the Backstop Acquired Shares and the Investor Offered
Shares have not been registered under the Securities Act and that the Backstop
Acquired Shares and Investor Offered Shares may not be resold without
registration under the Securities Act or pursuant to an exemption from the
registration requirements thereof.

(i)    No Conflict. Assuming the accuracy of the representations and warranties
of the Company hereunder, the purchase of the Backstop Acquired Shares by
Elliott Associates, the purchase of the Investor Offered Shares by Elliott
Associates, the execution and delivery by Elliott Associates of each of the
Transaction Agreements to which it is a party and the performance of and
compliance with all of the provisions hereof and thereof by Elliott Associates,
and the consummation of the transactions contemplated herein and therein
(i) will not conflict with, or result in a breach or violation of, any of the
terms or provisions of, or constitute a default under (with or without notice or
lapse of time, or both), or result, in the acceleration of, or the creation of
any lien under, any indenture, mortgage, deed of trust, loan agreement, or other
agreement or instrument to which Elliott Associates is a party or by which
Elliott Associates is bound or to which any of the property or assets of Elliott
Associates or any of its Subsidiaries is subject, (ii) will not result in any
violation of the provisions of the certificate of incorporation, bylaws, or
similar governance documents of Elliott Associates, and (iii) will not result in
any material violation of, or any termination or material impairment of any
rights under, any statute or any license, authorization, injunction, judgment,
order, decree, rule, or regulation of any court or governmental agency or body
having jurisdiction over Elliott Associates or any of its properties, except in
any such case described in subclauses (i) and (iii) for any conflict, breach,
violation, default, acceleration, or lien which would not reasonably be
expected, individually or in the aggregate, to prohibit, materially delay, or
materially and adversely affect Elliott Associates’ performance of its
obligations under this Agreement.

(j)    Consents and Approvals. Assuming the accuracy of the representations and
warranties of the Company hereunder, no consent, approval, authorization, order,
registration, or qualification of or with any court or governmental agency or
body having jurisdiction over Elliott Associates or any of its properties is
required to be obtained or made by Elliott Associates for the purchase of the
Backstop Acquired Shares and the purchase of the Investor Offered Shares in
accordance with the terms hereof and the execution and delivery by Elliott
Associates of this Agreement or the other Transaction Agreements to which it is
a party and performance of and compliance by Elliott Associates with all of the
provisions hereof and thereof and the consummation of the transactions
contemplated herein and therein, except filings with respect to and the
expiration or termination of the waiting period under the HSR Act relating to
the purchase of Backstop Acquired Shares and the purchase of the Investor
Offered Shares and except for any consent, approval, authorization, order,
registration, or qualification which, if not made or obtained, would not
reasonably be expected, individually or in the aggregate, to prohibit,
materially delay, or materially and adversely affect Elliott Associates’
performance of its obligations under this Agreement.

(k)    Arm’s Length. Elliott Associates acknowledges and agrees that the Company
is acting solely in the capacity of an arm’s length contractual counterparty to
Elliott Associates with respect to the transactions contemplated hereby.
Additionally, without derogating from or limiting the representations and
warranties of the Company, Elliott Associates is not relying on the Company for
any legal, tax, investment, accounting, or regulatory advice, except as
specifically set forth in this Agreement. Without derogating from or limiting
the representations and warranties of the Company, Elliott Associates has
consulted with its own advisors concerning such matters and shall be responsible
for making its own independent investigation and appraisal of the transactions
contemplated hereby.

 

11



--------------------------------------------------------------------------------

(l)    Information Furnished. Information relating to Elliott Associates
furnished to the Company in writing by Elliott Associates expressly for use in
the SEC Transaction Documents (as defined below) will not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading.

(m)    No Reliance. Elliott Associates acknowledges that it is not relying upon
any representation or warranty made by the Company not expressly set forth in
this Agreement.

6.    Representations and Warranties of Elliott International. Elliott
International represents and warrants and agrees with the Company as set forth
below. Each such representation, warranty, and agreement is made as of the date
hereof and as of the Closing Date.

(a)    Formation. Elliott International has been duly formed and is validly
existing as a corporation in good standing under the laws of the Cayman Islands,
British West Indies.

(b)    Power and Authority. Elliott International has the requisite corporate
power and authority to enter into, execute, and deliver this Agreement and the
other Transaction Agreements and to perform its obligations hereunder and
thereunder and has taken all necessary corporate action required for the due
authorization of the Transaction Agreements.

(c)    Execution and Delivery. This Agreement is and each other Transaction
Agreement will be, at or prior to the Closing Date, duly and validly executed
and delivered by Elliott International and constitutes, or, when executed and
delivered, will constitute, a valid and binding obligation of Elliott
International, enforceable against Elliott International in accordance with its
terms, except as may be limited by the effect of bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, or similar laws affecting the
enforcement of creditors’ rights generally, and subject to principles of equity
and public policy.

(d)    No Registration. Elliott International understands that the Backstop
Acquired Shares and the Investor Offered Shares have not been registered under
the Securities Act by reason of a specific exemption from the registration
provisions of the Securities Act, the availability of which depends upon, among
other things, the bona fide nature of the investment intent and the accuracy of
Elliott International’ representations as expressed herein or otherwise made
pursuant hereto.

(e)    Investment Intent. Elliott International is acquiring the Backstop
Acquired Shares and the Investor Offered Shares for investment for its own
account, not as a nominee or agent, and not with the view to, or for resale in
connection with, any distribution thereof not in compliance with applicable
securities laws, and Elliott International has no present intention of selling,
granting any participation in, or otherwise distributing the same, except in
compliance with applicable securities laws.

(f)    Securities Laws Compliance. The Backstop Acquired Shares and Investor
Offered Shares will not be offered for sale, sold, or otherwise transferred by
Elliott International except pursuant to a registration statement or in a
transaction exempt from, or not subject to, registration under the Securities
Act and any applicable state securities laws.

(g)    Sophistication. Without derogating from or limiting the representations
and warranties of the Company in this Agreement, Elliott International has such
knowledge and experience in financial and business matters that it is capable of
evaluating the merits and risks of its investment in the Backstop Acquired
Shares and the Investor Offered Shares being acquired hereunder. Elliott
International understands and is able to bear any economic risks associated with
such investment (including, without limitation, the necessity of holding the
Backstop Acquired Shares and the Investor Offered Shares for an indefinite
period of time). Without derogating from or limiting the representations and
warranties of the Company, Elliott International acknowledges that it has been
afforded the opportunity to ask questions and receive answers concerning the
Company and to obtain additional information that it has requested to verify the
information contained herein.

 

12



--------------------------------------------------------------------------------

(h)    Legended Securities. Elliott International understands and acknowledges
that, upon the original issuance thereof and until such time as the same is no
longer required under any applicable requirements of the Securities Act or
applicable state securities laws, the Company and its transfer agent shall make
such notation in the stock book and transfer records of the Company as may be
necessary to record that the Backstop Acquired Shares and the Investor Offered
Shares have not been registered under the Securities Act and that the Backstop
Acquired Shares and Investor Offered Shares may not be resold without
registration under the Securities Act or pursuant to an exemption from the
registration requirements thereof.

(i)    No Conflict. Assuming the accuracy of the representations and warranties
of the Company hereunder, the purchase of the Backstop Acquired Shares by
Elliott International, the purchase of the Investor Offered Shares by Elliott
International, the execution and delivery by Elliott International of each of
the Transaction Agreements to which it is a party and the performance of and
compliance with all of the provisions hereof and thereof by Elliott
International, and the consummation of the transactions contemplated herein and
therein (i) will not conflict with, or result in a breach or violation of, any
of the terms or provisions of, or constitute a default under (with or without
notice or lapse of time, or both), or result, in the acceleration of, or the
creation of any lien under, any indenture, mortgage, deed of trust, loan
agreement, or other agreement or instrument to which Elliott International is a
party or by which Elliott International is bound or to which any of the property
or assets of Elliott International or any of its Subsidiaries is subject,
(ii) will not result in any violation of the provisions of the certificate of
incorporation, bylaws, or similar governance documents of Elliott International,
and (iii) will not result in any material violation of, or any termination or
material impairment of any rights under, any statute or any license,
authorization, injunction, judgment, order, decree, rule, or regulation of any
court or governmental agency or body having jurisdiction over Elliott
International or any of its properties, except in any such case described in
subclauses (i) and (iii) for any conflict, breach, violation, default,
acceleration, or lien which would not reasonably be expected, individually or in
the aggregate, to prohibit, materially delay, or materially and adversely affect
Elliott International’ performance of its obligations under this Agreement.

(j)    Consents and Approvals. Assuming the accuracy of the representations and
warranties of the Company hereunder, no consent, approval, authorization, order,
registration, or qualification of or with any court or governmental agency or
body having jurisdiction over Elliott International or any of its properties is
required to be obtained or made by Elliott International for the purchase of the
Backstop Acquired Shares and the purchase of the Investor Offered Shares in
accordance with the terms hereof and the execution and delivery by Elliott
International of this Agreement or the other Transaction Agreements to which it
is a party and performance of and compliance by Elliott International with all
of the provisions hereof and thereof and the consummation of the transactions
contemplated herein and therein, except filings with respect to and the
expiration or termination of the waiting period under the HSR Act relating to
the purchase of Backstop Acquired Shares and the purchase of the Investor
Offered Shares and except for any consent, approval, authorization, order,
registration, or qualification which, if not made or obtained, would not
reasonably be expected, individually or in the aggregate, to prohibit,
materially delay, or materially and adversely affect Elliott International’
performance of its obligations under this Agreement.

(k)    Arm’s Length. Elliott International acknowledges and agrees that the
Company is acting solely in the capacity of an arm’s length contractual
counterparty to Elliott International with respect to the transactions
contemplated hereby. Additionally, without derogating from or limiting the
representations and warranties of the Company, Elliott International is not
relying on the Company for any legal, tax, investment, accounting, or regulatory
advice, except as specifically set forth in this Agreement. Without derogating
from or limiting the representations and warranties of the Company, Elliott
International has consulted with its own advisors concerning such matters and
shall be responsible for making its own independent investigation and appraisal
of the transactions contemplated hereby.

 

13



--------------------------------------------------------------------------------

(l)    Information Furnished. Information relating to Elliott International
furnished to the Company in writing by Elliott International expressly for use
in the SEC Transaction Documents (as defined below) will not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading.

(m)    No Reliance. Elliott International acknowledges that it is not relying
upon any representation or warranty made by the Company not expressly set forth
in this Agreement.

7.    Additional Covenants of the Company. Without derogating from the
obligations of the Company set forth elsewhere in this Agreement, the Company
agrees with Elliott as set forth below.

(a)    Registration Statement and Proxy Statement.

(i)    The Proxy Statement and the Registration Statement (the “SEC Transaction
Documents”) filed with the Commission shall be consistent in all material
respects with the last forms of such documents provided to Elliott and its
counsel to review prior to the filing thereof. The Company shall: (x) provide
Elliott with a reasonable opportunity to review any SEC Transaction Document
that is amended after the date hereof prior to its filing with the Commission
and shall duly consider in good faith any comments of Elliott and its counsel;
(y) advise Elliott promptly of the time when each of the SEC Transaction
Documents has been filed and when the Registration Statement has become
effective or any Prospectus or Prospectus supplement has been filed and shall
furnish Elliott with copies thereof; and (z) advise Elliott promptly after it
receives notice of any comments or inquiries by the Commission (and furnish
Elliott with copies of any correspondence related thereto), of the issuance by
the Commission of any stop order or of any order preventing or suspending the
use of any SEC Transaction Document, of the initiation or threatening of any
proceeding for any such purpose, or of any request by the Commission for
amending or supplementing any SEC Transaction Document or for additional
information, and in each such case, provide Elliott with a reasonable
opportunity to review any such comments, inquiries, request, or other
communication from the Commission and to review any responses thereto and any
amendment or supplement to any SEC Transaction Document before any filing with
the Commission, and to duly consider in good faith any comments of Elliott and
its counsel and in the event of the issuance of any stop order or of any order
preventing or suspending the use of any SEC Transaction Document or suspending
any such qualification, to use promptly its reasonable best efforts to obtain
its withdrawal.

(ii)    The Company shall use its reasonable best efforts to have the Proxy
Statement and the Registration Statement cleared or declared effective, as the
case may be, by the Commission as promptly as practicable after they are filed
with the Commission. The Company shall take all action as may be necessary or
advisable so that the Rights Offering and the issuance and sale of the Backstop
Acquired Shares and the Investor Offered Shares and the other transactions
contemplated by this Agreement may be effected in accordance with the applicable
provisions of the Securities Act and the Exchange Act and any state or foreign
securities or Blue Sky laws.

(iii)    The Company shall cause the Proxy Statement to be mailed to the
Company’s stockholders as promptly as practicable after the Proxy Statement is
cleared by the Commission. Subject to applicable law, the Board shall set the
Record Date, and the Company shall take all action necessary, in accordance with
and subject to the General Corporation Law of the State of Delaware and the
Company’s Amended and Restated Certificate of Incorporation and Second Amended
and Restated Bylaws, to duly call, give notice of, and convene and hold, as
promptly as practicable, an annual meeting of its stockholders to consider and
vote upon, among other proposals, the Rights Offering Proposals, to the extent
required by applicable law or regulations or the rules of the NYSE. The Company
shall use its reasonable best efforts to obtain the requisite stockholder
approval of the Rights Offering Proposals.

(iv)    If at any time prior to the Expiration Time, any event occurs as a
result of which the Investment Decision Package, as then amended or
supplemented, would include an untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of

 

14



--------------------------------------------------------------------------------

the circumstances under which they were made, not misleading, or if it shall be
necessary to amend or supplement the Investment Decision Package to comply with
applicable law, the Company will promptly notify Elliott of any such event and
prepare an amendment or supplement to the Investment Decision Package that will
correct such statement or omission or effect such compliance.

(b)    Listing. The Company shall use its commercially reasonable efforts to
list and maintain the listing of the Common Stock, including the Offered Shares,
on the NYSE and to list and maintain the listing of the Rights on the NYSE so
long as the Company’ Common Stock is listed and trading on the NYSE; provided,
however, that the Company shall have no obligation to list and maintain the
listing of the Common Stock, including the Offered Shares, on the NYSE and shall
have no obligation to list and maintain the listing of the Rights on the NYSE in
the event the Company’s Common Stock ceases to be listed and traded on the NYSE
on or prior to the Closing Date.

(c)    Rule 158. The Company will generally make available to the Company’s
security holders as soon as practicable an earnings statement of the Company
covering a twelve-month period beginning after the date of this Agreement, which
shall satisfy the provisions of Section 11(a) of the Securities Act.

(d)    Ordinary Course of Business; Actions Regarding Conditions. During the
period from the date of this Agreement to the Closing Date, the Company shall
conduct its business, and shall cause its Subsidiaries to conduct their
business, in the ordinary course and consistent with the Company’s and its
Subsidiaries’ past practice; and the Company for itself and on behalf of its
Subsidiaries agrees to use its commercially reasonable efforts to preserve
substantially intact their business organizations and goodwill, to keep
available the services of those of their present officers, employees, and
consultants who are integral to the operation of their businesses as presently
conducted, and to preserve their present relationships with significant
customers and suppliers and with other persons with whom they have significant
business relations; and, except as contemplated by the Rights Offering, this
Agreement, or the other Transaction Agreements or as required by applicable law,
the Company shall not take any action or omit to take any action that would
reasonably be expected to result in the Company’s failure to satisfy the
conditions to the Agreement set forth in Section 11.

(e)    Reasonable Best Efforts. The Company shall use its reasonable best
efforts (and shall cause its Subsidiaries to use their respective reasonable
best efforts) to take or cause to be taken all actions, and do or cause to be
done all things, reasonably necessary, proper, or advisable on its or their part
under this Agreement and applicable laws to cooperate with Elliott and to
consummate and make effective the transactions contemplated by this Agreement,
including:

(i)    defending any lawsuits or other actions or proceedings, whether judicial
or administrative, challenging this Agreement or any other agreement
contemplated by this Agreement or the consummation of the transactions
contemplated hereby, including seeking to have any stay or temporary restraining
order entered by any court or other governmental entity vacated or reversed; and

(ii)    executing, delivering, and filing, as applicable, any additional
ancillary instruments, documents, or agreements necessary to consummate the
transactions contemplated by this Agreement and the other Transaction Agreements
and to fully carry out the purposes of this Agreement and the transactions
contemplated hereby and thereby, including, without limitation, an amended and
restated Registration Rights Agreement (the “A&R Registration Rights
Agreement”), in the form attached hereto as Exhibit A and a Stockholders’
Agreement (the “Stockholders’ Agreement”) in the form attached hereto as
Exhibit B.

8.    Additional Covenants of Elliott Associates. Elliott Associates agrees with
the Company:

(a)    Information. To provide the Company with such information as the Company
reasonably requests regarding Elliott Associates expressly for inclusion in the
SEC Transaction Documents and that is required under applicable law.

(b)    Cooperation. Subject to Section 2(e), Elliott Associates shall use its
commercially reasonable efforts to cooperate with the Company and to consummate
and make effective the transactions contemplated by

 

15



--------------------------------------------------------------------------------

this Agreement in accordance with its terms, including executing, delivering,
and filing, as applicable, any additional ancillary instruments or agreements
necessary to consummate the transactions contemplated by this Agreement in
accordance with its terms and to fully carry out the purposes of this Agreement
and the transactions contemplated hereby, including:

(i)    causing the shares of Common Stock beneficially owned by Elliott and its
controlled affiliates to be voted in favor of the Rights Offering Proposals
pursuant to the terms hereof at the annual meeting of stockholders to be held
prior to consummation of the Rights Offering;

(ii)    defending any lawsuits or other actions or proceedings to which Elliott
Associates has been named a party, whether judicial or administrative,
challenging this Agreement or any other agreement contemplated by this Agreement
or the consummation of the transactions contemplated hereby and thereby,
including seeking to have any stay or temporary restraining order entered by any
court or other governmental entity vacated or reversed;

(iii)    not exercising any Over-Subscription Right granted to Elliott
Associates pursuant to the Rights Offering; and

(iv)    executing, delivering, and filing, as applicable, any additional
ancillary instruments, documents, or agreements necessary to consummate the
transactions contemplated by this Agreement and the other Transaction Agreements
in accordance with their terms and to fully carry out the purposes of this
Agreement and the transactions contemplated hereby and thereby, including,
without limitation, the A&R Registration Rights Agreement and the Stockholders’
Agreement.

(c)    No Transfer of Rights. During the Subscription Period, Elliott Associates
will not, without the prior written consent of the Special Committee, sell,
assign, transfer, convey, hypothecate, pledge, encumber, grant a security
interest in, or otherwise dispose of (whether by operation of law or otherwise),
in whole or in part, or directly or indirectly enter into, or cause to become
subject to, any option, warrant, purchase right, or other contract or commitment
that could require Elliott Associates to sell, assign, transfer, convey,
hypothecate, pledge, encumber, grant a security interest in, or otherwise
dispose of (whether by operation of law or otherwise), in whole or in part
(“Transfer”), any Rights distributed, directly or indirectly, to Elliott
Associates by the Company pursuant to the Rights Offering; provided however,
that Elliott Associates may Transfer all or any portion of its Rights to one or
more of its affiliates, which shall agree in writing to take such Rights subject
to, and to comply with, the terms of this Agreement.

(d)    No Transfer of Common Stock. Until the earlier to occur of the Closing
Date or the termination of this Agreement pursuant to Section 14, Elliott
Associates will not, without the prior written consent of the Special Committee,
Transfer any shares of Common Stock held, directly or indirectly, by Elliott
Associates; provided, however, that Elliott Associates may Transfer all or any
portion of its shares of Common Stock to one or more of its affiliates, which
shall agree in writing to take such securities subject to, and to comply with,
the terms of this Agreement.

(e)    No Stabilization. Elliott Associates will not take, directly or
indirectly, any action designed to or that would reasonably be expected to cause
or result in any stabilization or manipulation of the price of the Common Stock
in violation of applicable law.

9.    Additional Covenants of Elliott International. Elliott International
agrees with the Company:

(a)    Information. To provide the Company with such information as the Company
reasonably requests regarding Elliott International expressly for inclusion in
the SEC Transaction Documents and that is required under applicable law.

(b)    Cooperation. Subject to Section 2(e), Elliott International shall use its
commercially reasonable efforts to cooperate with the Company and to consummate
and make effective the transactions contemplated by this Agreement in accordance
with its terms, including executing, delivering, and filing, as applicable, any
additional ancillary instruments or agreements necessary to consummate the
transactions contemplated by this Agreement in accordance with its terms and to
fully carry out the purposes of this Agreement and the transactions contemplated
hereby, including:

(i)    causing the shares of Common Stock beneficially owned by Elliott and its
controlled affiliates to be voted in favor of the Rights Offering Proposals
pursuant to the terms hereof at the annual meeting of stockholders to be held
prior to consummation of the Rights Offering;

 

16



--------------------------------------------------------------------------------

(ii)    defending any lawsuits or other actions or proceedings to which Elliott
International has been named a party, whether judicial or administrative,
challenging this Agreement or any other agreement contemplated by this Agreement
or the consummation of the transactions contemplated hereby and thereby,
including seeking to have any stay or temporary restraining order entered by any
court or other governmental entity vacated or reversed;

(iii)    not exercising any Over-Subscription Right granted to Elliott
International pursuant to the Rights Offering; and

(iv)    executing, delivering, and filing, as applicable, any additional
ancillary instruments, documents, or agreements necessary to consummate the
transactions contemplated by this Agreement and the other Transaction Agreements
in accordance with their terms and to fully carry out the purposes of this
Agreement and the transactions contemplated hereby and thereby, including,
without limitation, the A&R Registration Rights Agreement and the Stockholders’
Agreement.

(c)    No Transfer of Rights. During the Subscription Period, Elliott
International will not, without the prior written consent of the Special
Committee, sell, assign, transfer, convey, hypothecate, pledge, encumber, grant
a security interest in, or otherwise dispose of (whether by operation of law or
otherwise), in whole or in part, or directly or indirectly enter into, or cause
to become subject to, any option, warrant, purchase right, or other contract or
commitment that could require Elliott International to sell, assign, transfer,
convey, hypothecate, pledge, encumber, grant a security interest in, or
otherwise dispose of (whether by operation of law or otherwise), in whole or in
part (“Transfer”), any Rights distributed, directly or indirectly, to Elliott
International by the Company pursuant to the Rights Offering; provided, however,
that Elliott International may Transfer all or any portion of its Rights to one
or more of its affiliates, which shall agree in writing to take such Rights
subject to, and to comply with, the terms of this Agreement.

(d)    No Transfer of Common Stock. Until the earlier to occur of the Closing
Date or the termination of this Agreement pursuant to Section 14, Elliott
International will not, without the prior written consent of the Special
Committee, Transfer any shares of Common Stock held, directly or indirectly, by
Elliott International; provided however, that Elliott International may Transfer
all or any portion of its shares of Common Stock to one or more of its
affiliates, which shall agree in writing to take such securities subject to, and
to comply with, the terms of this Agreement.

(e)    No Stabilization. Elliott International will not take, directly or
indirectly, any action designed to or that would reasonably be expected to cause
or result in any stabilization or manipulation of the price of the Common Stock
in violation of applicable law.

10.    Additional Joint Covenant of Company, Elliott Associates, and Elliott
International. Each of the Company, Elliott Associates, and Elliott
International agree to use its respective commercially reasonable efforts to
take, or cause to be taken, all action and to do, or cause to be done, all
things necessary under the HSR Act to consummate and make effective the
transactions contemplated by this Agreement and the other Transaction
Agreements, including, to the extent permitted by applicable law, furnishing all
information required by applicable law in connection with approvals of or
filings with any governmental authority, and filing, or causing to be filed, as
promptly as practicable, any required notification and report forms under other
applicable competition laws with the applicable governmental antitrust
authority. Each party shall consult with each other party as to the appropriate
time of filing such notifications and shall agree upon the timing of such
filings. Subject to appropriate confidentiality safeguards, each party shall, to
the extent permitted by applicable law,

 

17



--------------------------------------------------------------------------------

(i) respond promptly to any request for additional information made by the
antitrust agency; (ii) promptly notify counsel to each other party of, and if in
writing, furnish counsel to each other party with copies of (or, in the case of
material oral communications, advise the other party orally of) any
communications from or with the antitrust agency in connection with any of the
transactions contemplated by this Agreement; (iii) not participate in any
meeting with the antitrust agency unless it consults with counsel to each other
party in advance and, to the extent permitted by the agency, give each other
party a reasonable opportunity to attend and participate thereat; (iv) furnish
counsel to each other party with copies of all correspondence, filings, and
communications between it and the antitrust agency with respect to any of the
transactions contemplated by this Agreement; and (v) furnish counsel to each
other party with such necessary information and reasonable assistance as may be
reasonably necessary in connection with the preparation of necessary filings or
submission of information to the antitrust agency. Each party shall use its
commercially reasonable efforts to cause the waiting periods under the
applicable competition laws to terminate or expire at the earliest possible date
after the date of filing with any such antitrust agency.

Notwithstanding anything in this Agreement to the contrary, nothing shall
require Elliott Associates, Elliott International, or their affiliates or the
Company or its Subsidiaries to dispose of any of its or its respective
Subsidiaries’ or its affiliates’ assets or to limit its freedom of action with
respect to any of its or its respective Subsidiaries’ businesses, or to consent
to any disposition of the Company’s or its Subsidiaries’ assets or limits on the
Company’s or its Subsidiaries’ freedom of action with respect to the conduct of
any of its or its Subsidiaries’ businesses, or to commit or agree to any of the
foregoing, and nothing in this Agreement shall authorize the Company or any of
the Company’s Subsidiaries to commit or agree to any of the foregoing, to obtain
any consents, approvals, permits, or authorizations to remove any impediments to
the transactions contemplated hereby or by any other Transaction Agreement
relating to antitrust or competition laws or to avoid the entry of, or to effect
the dissolution of, any injunction, temporary restraining order, or other order
in any action relating to antitrust or competition laws.

11.    Conditions to the Obligations of the Parties.

(a)    Conditions to the Company’s and Elliott’s Obligations under this
Agreement. The obligations of the Company and Elliott to consummate the
transactions contemplated hereby with respect to the Investor Offered Shares and
the Backstop Acquired Shares shall be subject to the satisfaction prior to the
Closing Date of each of the following conditions (which may be waived in whole
or in part by the Company or Elliott in their sole discretion):

(i)    Registration Statement Effectiveness. The Registration Statement shall
have been declared effective by the Commission and shall continue to be
effective and no stop order shall have been entered by the Commission with
respect thereto.

(ii)    Rights Offering. The Rights Offering shall have been conducted in all
material respects in accordance with this Agreement and shall have been
consummated without the waiver of any condition thereto.

(iii)    Consents. All material governmental and third-party notifications,
filings, consents, waivers, and approvals required for the consummation of the
transactions contemplated by this Agreement, including the Rights Offering,
shall have been made or received.

(iv)    Antitrust Approvals. All terminations or expirations of waiting periods
imposed under any necessary filing under the HSR Act or any other competition
laws or regulations shall have occurred.

(v)    No Legal Impediment to Issuance. No action shall have been taken, no
statute, rule, regulation, or order shall have been enacted, adopted, or issued
by any federal, state, or foreign governmental or regulatory authority, and no
judgment, injunction, decree, or order of any federal, state, or foreign court
shall have been issued that, in each case, prohibits the implementation of the
Rights Offering, and the issuance and sale of Common Stock in the Rights
Offering, or materially impairs the benefit of implementation thereof, and no
action or proceeding by or before any federal, state, or foreign governmental or
regulatory authority shall be

 

18



--------------------------------------------------------------------------------

pending or threatened wherein an adverse judgment, decree, or order would be
reasonably likely to result in the prohibition of or material impairment of the
benefits of the implementation of the Rights Offering and the issuance and sale
of Common Stock in the Rights Offering.

(vi)    Stockholder Approval. Stockholder approval of the Rights Offering
Proposals shall have been received in accordance with the Proxy Statement.

(vii)    NYSE. The Offered Shares shall have been approved for listing on the
NYSE, subject to official notice of issuance; provided, however, that this
condition shall not apply in the event the Company’s Common Stock ceases to be
listed and traded on the NYSE on or prior to the Closing Date.

(viii)    No Restriction on Redemption of Preferred Stock. There shall be no
restrictions on the Company’s ability to redeem all outstanding shares of the
Company’s Preferred Stock in accordance with the terms of this Agreement.

(b)    Additional Conditions to the Company’s Obligations under this
Agreement(c) . In addition to the conditions set forth in Section 11(a) above,
the obligation of the Company to consummate the transactions contemplated hereby
with respect to the Investor Offered Shares and the Backstop Acquired Shares
shall be subject to the satisfaction prior to the Closing Date of each of the
following conditions (which may not be waived, in whole or in part, without the
prior written consent of Elliott):

(i)    Representations and Warranties. The representations and warranties of
Elliott contained in this Agreement shall be true and correct (disregarding all
qualifications and exceptions contained therein relating to materiality or
material adverse effect on Elliott’s performance of its obligations or similar
qualifications) as of the date hereof and as of the Closing Date with the same
effect as if made on the Closing Date (except for the representations and
warranties made as of a specified date, which shall be true and correct only as
such specified date), except with respect to Elliott’s representations in all
Sections other than Sections 5(b), 5(c), 6(b), and 6(c) where the failure to be
so true and correct, individually or in the aggregate, has not prohibited,
materially delayed, or materially and adversely affected, and would not
reasonably be expected to prohibit, materially delay, or materially and
adversely affect, Elliott’s performance of its obligations under this Agreement.

(ii)    Covenants. Elliott shall have performed and complied in all material
respects with all of its covenants and agreements contained in this Agreement
and in any other Transaction Agreement required to be performed or complied with
on or prior to the Closing Date, including, without limitation, entering into
the Registration Rights Agreement.

(c)    Additional Conditions to Elliott’s Obligations under this Agreement. In
addition to the conditions set forth in Section 11(a) above, the obligation of
Elliott to consummate the transactions contemplated hereby with respect to the
Investor Offered Shares and the Backstop Acquired Shares shall be subject to the
satisfaction prior to the Closing Date of each of the following conditions
(which may be waived in whole or in part by Elliott in its sole discretion):

(i)    Intentionally Omitted.

(ii)    Lender Waivers. Each of BMO Harris Bank, N.A., JPMorgan Chase Bank N.A.,
and Wells Fargo Bank, N.A. shall have executed a waiver of the necessary
provisions under the Company’s ABL Facility to (i) avoid the mandatory use of
proceeds received in the Rights Offering to prepay the principal outstanding
under such ABL Facility and (ii) waive any event of default that may be deemed
to occur as a result of the consummation of the Rights Offering and the issuance
of Common Stock pursuant to the Backstop Commitment.

(iii)    A&R Registration Rights Agreement. The Company shall have executed and
delivered to Elliott the A&R Registration Rights Agreement.

 

19



--------------------------------------------------------------------------------

(iv)    Stockholders’ Agreement. The Company shall have executed and delivered
to Elliott the Stockholders’ Agreement.

(v)    Representations and Warranties. The representations and warranties of the
Company contained in this Agreement shall be true and correct in all material
respects as of the date hereof and as of the Closing Date with the same effect
as if made on and as of the Closing Date (except for representations and
warranties made as of a specified date, which shall be true and correct only as
of the specified date), other than with respect to the representations in
Sections 4(b), 4(c), 4(d), 4(e), 4(k) and 4(l)(ii), which shall be true and
correct in all respects.

(vi)    Covenants. The Company shall have performed and complied in all material
respects with all of its covenants and agreements contained in this Agreement
and in any other Transaction Agreement required to be performed or complied with
on or prior to the Closing Date.

(vii)    Corporate Governance Changes. The Company shall have taken all
necessary and required corporate action (including having obtained the requisite
stockholder approval of the Rights Offering Proposals) to adopt and shall have
implemented the corporate governance changes set forth on Schedule 11(c)(vii).

(d)    Conditions to the Company’s Obligations to Consummate the Rights
Offering. The obligation of the Company to consummate the Rights Offering shall
be subject to the satisfaction prior to the closing of the Rights Offering of
each of the following conditions (which may be waived in whole or in part by the
Company with the consent of Elliott):

(i)    Rights Offering. The Rights Offering shall have been conducted in all
material respects in accordance with this Agreement.

(ii)    Consents. All material governmental and third-party notifications,
filings, consents, waivers, and approvals required for the consummation of the
Rights Offering shall have been made or received in accordance with the Proxy
Statement.

(iii)    No Legal Impediment to Issuance. No action shall have been taken, no
statute, rule, regulation, or order shall have been enacted, adopted, or issued
by any federal, state, or foreign governmental or regulatory authority, and no
judgment, injunction, decree, or order of any federal, state, or foreign court
shall have been issued that, in each case, prohibits the implementation of the
Rights Offering and the issuance and sale of Common Stock in the Rights Offering
or materially impairs the benefit of implementation thereof, and no action or
proceeding by or before any federal, state, or foreign governmental or
regulatory authority shall be pending or threatened wherein an adverse judgment,
decree, or order would be reasonably likely to result in the prohibition of or
material impairment of the benefits of the implementation of the Rights Offering
and the issuance and sale of Common Stock in the Rights Offering.

(iv)    Registration Statement Effectiveness. The Registration Statement shall
have been declared effective by the Commission and shall continue to be
effective and no stop order shall have been entered by the Commission with
respect thereto.

(v)    Stockholder Approval. Stockholder approval of the Rights Offering
Proposals shall have been received in accordance with the Proxy Statement.

(vi)    Antitrust Approvals. All terminations or expirations of waiting periods
imposed under any necessary filing under the HSR Act or any other competition
laws or regulations shall have occurred.

(vii)    Lender Waivers. Each of BMO Harris Bank, N.A., JPMorgan Chase Bank
N.A., and Wells Fargo Bank, N.A. shall have executed a waiver of the necessary
provisions under the Company’s ABL Facility to (i) avoid the mandatory use of
proceeds received in the Rights Offering to prepay the principal outstanding
under such ABL Facility and (ii) waive any event of default that may be deemed
to occur as a result of the consummation of the Rights Offering and the issuance
of Common Stock pursuant to the Backstop Commitment.

 

20



--------------------------------------------------------------------------------

(viii)    NYSE. The Offered Shares shall have been approved for listing on the
NYSE, subject to official notice of issuance; provided however, that this
condition shall not apply in the event the Company’s Common Stock ceases to be
listed and traded on the NYSE on or prior to the Closing Date.

(ix)    Concurrent Closing Pursuant to This Agreement. The concurrent Closing of
the purchase of the Backstop Acquired Shares pursuant to this Agreement.

12.    Indemnification and Contribution.

(a)    Whether or not this Agreement is terminated or the transactions
contemplated hereby consummated, the Company (in such capacity, the
“Indemnifying Party”) shall indemnify and hold harmless Elliott, its affiliates
(other than the Company), and their respective officers, directors, members,
partners, employees, agents, and controlling persons (each, an “Indemnified
Person”) from and against any and all losses, claims, damages, liabilities, and
reasonable expenses (“Losses”) to which any such Indemnified Person may become
subject arising out of or in connection with any claim, challenge, litigation,
investigation, or proceeding (“Proceedings”) instituted by a third party with
respect to the Rights Offering, this Agreement, or the other Transaction
Documents, the Registration Statement, any Preliminary Prospectus, the
Prospectus, any Issuer Free Writing Prospectus, the Investment Decision Package,
any amendment or supplement thereto, or the transactions contemplated by any of
the foregoing and shall reimburse such Indemnified Persons for any reasonable
legal or other reasonable out-of-pocket expenses incurred in connection with
investigating, responding to, or defending any of the foregoing; provided that
the foregoing indemnification will not apply to Losses to the extent that they
directly resulted from (a) any breach by such Indemnified Person of this
Agreement, or (b) statements or omissions in the Registration Statement, any
Preliminary Prospectus, the Prospectus, any Issuer Free Writing Prospectus, or
any amendment or supplement thereto made in reliance upon or in conformity with
information relating to such Indemnified Person furnished to the Company in
writing by or on behalf of such Indemnified Person expressly for use in the
Registration Statement, any Preliminary Prospectus, the Prospectus, any Issuer
Free Writing Prospectus, or any amendment or supplement thereto. If for any
reason the foregoing indemnification is unavailable to any Indemnified Person
(except as set forth in the proviso to the immediately preceding section) or
insufficient to hold it harmless, then the Indemnifying Party shall contribute
to the amount paid or payable by such Indemnified Person as a result of such
Losses in such proportion as is appropriate to reflect not only the relative
benefits received by the Indemnifying Party on the one hand and such Indemnified
Person on the other hand but also the relative fault of the Indemnifying Party
on the one hand and such Indemnified Person on the other hand as well as any
relevant equitable considerations. The indemnity, reimbursement, and
contribution obligations of the Indemnifying Party under this Section 12 shall
be in addition to any liability that the Indemnifying Party may otherwise have
to an Indemnified Person and shall bind and inure to the benefit of any
successors, assigns, heirs, and personal representatives of the Indemnifying
Party and any Indemnified Person.

(b)    Promptly after receipt by an Indemnified Person of notice of the
commencement of any Proceedings with respect to which the Indemnified Person may
be entitled to indemnification hereunder, such Indemnified Person will, if a
claim is to be made hereunder against the Indemnifying Party in respect thereof,
notify the Indemnifying Party in writing of the commencement thereof; provided
that (i) the omission so to notify the Indemnifying Party will not relieve the
Indemnifying Party from any liability that it may have hereunder except to the
extent it has been prejudiced by such failure and (ii) the omission so to notify
the Indemnifying Party will not relieve it from any liability that it may have
to an Indemnified Person otherwise than on account of this Section 12. In case
any such Proceedings are brought against any Indemnified Person and it notifies
the Indemnifying Party of the commencement thereof, the Indemnifying Party will
be entitled to participate therein, and, to the extent that it may elect by
written notice delivered to such Indemnified Person, to assume the defense
thereof, with counsel reasonably satisfactory to such Indemnified Person;
provided that if the defendants in any such Proceedings include both such
Indemnified Person and the Indemnifying Party and such Indemnified Person shall
have concluded that there may be legal defenses available to it that are
different

 

21



--------------------------------------------------------------------------------

from or additional to those available to the Indemnifying Party, such
Indemnified Person shall have the right to select separate counsel, which
selection shall be subject to the reasonable approval of the Indemnifying Party,
to assert such legal defenses and to otherwise participate in the defense of
such Proceedings on behalf of such Indemnified Person. Upon receipt of notice
from the Indemnifying Party to such Indemnified Person of its election so to
assume the defense of such Proceedings and approval by such Indemnified Person
of counsel, the Indemnifying Party shall not be liable to such Indemnified
Person for expenses incurred by such Indemnified Person in connection with the
defense thereof (other than reasonable costs of investigation) unless (i) such
Indemnified Person shall have employed separate counsel in connection with the
assertion of legal defenses in accordance with the proviso to the preceding
sentence, (ii) the Indemnifying Party shall not have employed counsel reasonably
satisfactory to such Indemnified Person to represent such Indemnified Person
within a reasonable time after notice of commencement of the Proceedings, or
(iii) the Indemnifying Party shall have authorized in writing the employment of
counsel for such Indemnified Person.

(c)    The Indemnifying Party shall not be liable for any settlement of any
Proceedings effected without its written consent (which consent shall not be
unreasonably withheld, conditioned, or delayed). If any settlement of any
Proceeding is consummated with the written consent of the Indemnifying Party or
if there is a final judgment for the plaintiff in any such Proceedings, the
Indemnifying Party agrees to indemnify and hold harmless each Indemnified Person
from and against any and all Losses by reason of such settlement or judgment in
accordance with, and subject to the limitations of, the provisions of this
Section 12. The Indemnifying Party shall not, without the prior written consent
of an Indemnified Person (which consent shall not be unreasonably withheld,
conditioned, or delayed), effect any settlement of any pending or threatened
Proceedings in respect of which indemnity has been sought hereunder by such
Indemnified Person unless (i) such settlement includes an unconditional release
of such Indemnified Person in form and substance satisfactory to such
Indemnified Person from all liability on the claims that are the subject matter
of such Proceedings and (ii) such settlement does not include any statement as
to or any admission of fault, culpability, or a failure to act by or on behalf
of any Indemnified Person.

13.    Survival of Representations and Warranties. The representations and
warranties made in this Agreement will survive the execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby, and
the covenants shall survive in accordance with their specific terms.

14.    Termination.

(a)    This Agreement may be terminated by the Company and the transactions
contemplated hereby may be abandoned by the Company at any time prior to the
commencement of the Subscription Period if:

(i)    the Company receives a written offer for (A) a merger, joint venture,
partnership, consolidation, dissolution, liquidation, tender offer,
recapitalization, reorganization, share exchange, business combination, or
similar transaction involving the Company, or (B) any other direct or indirect
acquisition involving fifty percent (50%) or more of the total voting power of
the Company or all or substantially all of the consolidated total assets
(including equity securities of its Subsidiaries) of the Company (each an
“Alternative Transaction”); and

(ii)     after the receipt of a written offer for an Alternative Transaction,
the Special Committee and the Board, other than the two directors designated by
Elliott, determine in good faith, after receiving the advice of their financial
advisors and outside legal counsel, and in the exercise of their fiduciary
duties, that such Alternative Transaction is in the best interests of the
Company and its stockholders.

(b)    This Agreement may be terminated and the transactions contemplated hereby
may be abandoned at any time prior to the Closing Date:

(i)    by mutual written agreement of the Company and Elliott;

(ii)    by either the Company or Elliott if the Closing Date shall not have
occurred by January 31, 2019; provided, however, that the right to terminate
this Agreement under this Section 14(b)(ii) shall not be available to any party
whose failure to comply with any provision of this Agreement has been the cause
of, or resulted in, the failure of the Closing Date to occur on or prior to such
date;

 

22



--------------------------------------------------------------------------------

(iii)    by the Company,

(A)    if there has been a breach of any covenant or a breach of any
representation or warranty of Elliott, which breach would cause the failure of
any condition precedent set forth in Section 11(b), provided that any such
breach of a covenant or representation or warranty is not reasonably capable of
cure on or prior to January 31, 2019; or

(B)    upon the occurrence of any event that results in a failure to satisfy any
of the conditions set forth in Section 11(a), which failure is not reasonably
capable of cure on or prior to January 31, 2019; provided that all
determinations made for the Company prior to the Closing Date with respect to
Section 14(b)(iii)(A) and this Section 14(b)(iii)(B) shall be made by the
Special Committee;

(iv)    by Elliott,

(A)    if there has been a breach of any covenant or a breach of any
representation or warranty of the Company, which breach would cause the failure
of any condition precedent set forth in Section 11(c), provided that any such
breach of a covenant or representation or warranty is not reasonably capable of
cure on or prior to January 31, 2019; or

(B)    upon the occurrence of any event that results in a failure to satisfy any
of the conditions set forth in Section 11(a), which failure is not reasonably
capable of cure on or prior to January 31, 2019.

(c)    If this Agreement is terminated, other than pursuant to
Section 14(b)(iii)(A), the Company shall pay to Elliott all of the Elliott
Transaction Expenses and all other amounts certified by Elliott to be due and
payable hereunder that have not been paid theretofore. Payment of the amounts
due under this Section 14(c) will be made no later than the close of business on
the third (3rd) business day following the date of such termination by wire
transfer of immediately available funds in U.S. dollars to an account specified
by Elliott to the Company.

(d)    Upon termination under this Section 14, all rights and obligations of the
parties under this Agreement shall terminate without any liability of any party
to any other party except that (i) nothing contained herein shall release any
party hereto from liability for any willful breach of this Agreement and
(ii) the covenants and agreements made by the parties herein in Sections 2(d)
and 2(e) and Sections 12 through 20 will survive indefinitely in accordance with
their terms.

15.    Notices. All notices and other communications in connection with this
Agreement will be in writing and will be deemed given (and will be deemed to
have been duly given upon receipt) if delivered personally, sent via electronic
transmission, mailed by registered or certified mail (return receipt requested),
or delivered by an express courier (with confirmation) to the parties at the
following addresses (or at such other address for a party as will be specified
by like notice):

 

  (a)

If to the Company:

Roadrunner Transportation Systems, Inc.

1431 Opus Place, Suite 530

Downers Grove, Illinois 60515

Attention: Curtis W. Stoelting

Electronic mail: cstoelting@rrts.com

with copies to:

Greenberg Traurig, LLP

2375 East Camelback Road, Suite 700

Phoenix, Arizona 85016

Attention: Brian H. Blaney, Esq.

Electronic mail: blaneyb@gtlaw.com

 

23



--------------------------------------------------------------------------------

  (b)

If to Elliott Associates:

c/o Elliott Management Corporation

40 West 57th Street

New York, New York 10019

Attention: Elliott Greenberg

Electronic mail: egreenberg@elliottmgmt.com

with copies to:

Debevoise & Plimpton LLP

919 Third Avenue

New York, New York 10022

Attention: Kevin M. Schmidt, Esq.

Electronic mail: kmschmidt@debevoise.com

 

  (c)

If to Elliott International:

c/o Elliott Management Corporation

40 West 57th Street

New York, New York 10019

Attention: Elliott Greenberg

Electronic mail: egreenberg@elliottmgmt.com

with copies to:

Debevoise & Plimpton LLP

919 Third Avenue

New York, New York 10022

Attention: Kevin M. Schmidt, Esq.

Electronic mail: kmschmidt@debevoise.com

16.    Assignment; Third Party Beneficiaries. Neither this Agreement nor any of
the rights, interests, or obligations under this Agreement will be assigned by
either of the parties (whether by operation of law or otherwise) without the
prior written consent of the other parties. Notwithstanding the previous
sentence, this Agreement, and Elliott’s obligations hereunder, may be assigned,
delegated, or transferred, in whole or in part, by Elliott to any affiliate of
Elliott over which Elliott or any of its affiliates exercises investment
authority, including, without limitation, with respect to voting and dispositive
rights; provided that any such assignee assumes the obligations of Elliott
hereunder and agrees in writing to be bound by the terms of this Agreement in
the same manner as Elliott. Notwithstanding the foregoing or any other
provisions herein, no such assignment will relieve Elliott of its obligations
hereunder if such assignee fails to perform such obligations. Except as provided
in Section 12 with respect to the Indemnified Persons, this Agreement (including
the documents and instruments referred to in this Agreement) is not intended to
and does not confer upon any person other than the parties hereto any rights or
remedies under this Agreement. Any Indemnified Persons shall be entitled to
enforce and rely on the provisions listed in the immediately preceding sentence
as if they were a party to this Agreement.

 

24



--------------------------------------------------------------------------------

17.    Prior Negotiations; Entire Agreement. This Agreement, together with the
A&R Registration Rights Agreement, the Stockholders’ Agreement and the documents
and instruments attached as exhibits to and referred to in this Agreement, the
A&R Registration Rights Agreement and the Stockholders’ Agreement, constitutes
the entire agreement of the parties with respect to the Backstop Commitment and
supersedes all prior agreements, arrangements, or understandings, whether
written or oral, between the parties with respect to the transactions
contemplated hereby.

18.    GOVERNING LAW; VENUE. THIS AGREEMENT WILL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICTS OF LAW THEREOF. EACH OF THE PARTIES HERETO AGREES TO THE
EXCLUSIVE JURISDICTION OF THE COURT OF CHANCERY OF THE STATE OF DELAWARE IN AND
FOR NEW CASTLE COUNTY OR, IF THE COURT OF CHANCERY LACKS SUBJECT MATTER
JURISDICTION, ANY COURT OF THE STATE OF DELAWARE SITUATED IN NEW CASTLE COUNTY
OR THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF DELAWARE, WITH RESPECT
TO ANY CLAIM OR CAUSE OF ACTION ARISING UNDER OR RELATING TO THIS AGREEMENT, AND
WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS UPON IT, AND AGREES THAT ALL
SERVICE OF PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, DIRECTED TO IT AT ITS ADDRESS AS SET FORTH IN SECTION 15, AND THAT
SERVICE SO MADE SHALL BE TREATED AS COMPLETED WHEN RECEIVED. EACH OF THE PARTIES
HERETO WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS AND WAIVES ANY
OBJECTION TO VENUE OF ANY ACTION INSTITUTED IN ANY SUCH COURT. THE COMPANY AND
ELLIOTT HEREBY IRREVOCABLY WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT,
PROCEEDING, OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT, OR OTHERWISE)
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE ACTIONS OF THE COMPANY OR
ELLIOTT IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE, AND ENFORCEMENT HEREOF.
NOTHING IN THIS PARAGRAPH SHALL AFFECT THE RIGHT OF THE PARTIES HERETO TO SERVE
LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW. NOTWITHSTANDING THE
FOREGOING, EACH OF THE PARTIES HERETO AGREES THAT EACH OF THE OTHER PARTIES
HERETO SHALL HAVE THE RIGHT TO BRING ANY ACTION OR PROCEEDING FOR ENFORCEMENT OF
A JUDGMENT ENTERED BY A COURT PERMITTED BY THIS SECTION 18 IN ANY OTHER COURT OR
JURISDICTION.

19.    Counterparts. This Agreement may be executed in any number of
counterparts, all of which will be considered one and the same agreement and
will become effective when counterparts have been signed by each of the parties
and delivered to the other party (including via facsimile or other electronic
transmission), it being understood that each party need not sign the same
counterpart.

20.    Waivers and Amendments. This Agreement may be amended, modified,
superseded, cancelled, renewed, or extended, and the terms and conditions of
this Agreement may be waived, only by a written instrument signed by all the
parties or, in the case of a waiver, by the party waiving compliance. No delay
on the part of any party in exercising any right, power, or privilege pursuant
to this Agreement will operate as a waiver thereof, nor will any waiver on the
part of any party of any right, power, or privilege pursuant to this Agreement,
nor will any single or partial exercise of any right, power, or privilege
pursuant to this Agreement, preclude any other or further exercise thereof or
the exercise of any other right, power, or privilege pursuant to this Agreement.
The rights and remedies provided pursuant to this Agreement are cumulative and
are not exclusive of any rights or remedies which any party otherwise may have
at law or in equity. All determinations made for the Company prior to the
Closing Date with respect to this Section 20 shall be made by the Special
Committee.

21.    Adjustment to Shares. If, prior to the Closing Date, the Company effects
a reclassification, stock split (including a reverse stock split), stock
dividend or distribution, recapitalization, merger, issuer tender or exchange
offer, or other similar transaction with respect to any shares of its capital
stock, references to the numbers of such shares and the prices therefore shall
be equitably adjusted to reflect such change and, as adjusted, shall, from and
after the date of such event, be subject to further adjustment in accordance
herewith.

 

25



--------------------------------------------------------------------------------

22.    Headings. The headings in this Agreement are for reference purposes only
and will not in any way affect the meaning or interpretation of this Agreement.

23.    Publicity. The Company and Elliott shall consult with each other prior to
issuing any press releases (and provide each other a reasonable opportunity to
review and comment upon such releases) or otherwise making public announcements
with respect to the transactions contemplated by this Agreement and prior to
making any filings with any third party or any governmental entity (including
any national securities exchange or interdealer quotation service) with respect
thereto, except as may be required by law or by the request of any governmental
entity.

24.    Non-Recourse. This Agreement may only be enforced against, and any claims
or causes of action that may be based upon, arise out of or relate to this
Agreement, or the negotiation, execution or performance of this Agreement, may
only be made against the entities that are expressly identified as parties
hereto, including entities that become parties hereto after the date hereof, and
no former, current or future equityholders, controlling persons, directors,
officers, employees, agents or affiliates of any party hereto or any former,
current or future equityholder, controlling person, director, officer, employee,
general or limited partner, member, manager, advisor, agent or Affiliate of any
of the foregoing (each, a “Non-Recourse Party”) shall have any liability for any
obligations or liabilities of the parties to this Agreement or for any claim
(whether in tort, contract or otherwise) based on, in respect of, or by reason
of, the transactions contemplated hereby or in respect of any representations
made or alleged to be made in connection herewith. Without limiting the rights
of either party against the other party hereto, in no event shall either party
or any of its Affiliates seek to enforce this Agreement against, make any claims
for breach of this Agreement against, or seek to recover monetary damages from,
any Non-Recourse Party.

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
by their respective officers thereunto duly authorized, all as of the date first
written above.

 

ROADRUNNER TRANSPORTATION SYSTEMS, INC. By:   /s/ Curtis W. Stoelting   Name:  
Curtis W. Stoelting   Title:   Chief Executive Officer

 

ELLIOTT ASSOCIATES, L.P. By:   Elliott Capital Advisors, L.P., its General
Partner By:   Braxton Associates, Inc., its General Partner By:   /s/ Elliot
Greenberg   Name:   Elliot Greenberg   Title:   Vice President

 

ELLIOTT INTERNATIONAL, L.P. By: Elliott International Capital Advisors Inc., as
Attorney-in-Fact By:   /s/ Elliot Greenberg   Name:   Elliot Greenberg   Title:
  Vice President

Signature Page to Standby Purchase Agreement



--------------------------------------------------------------------------------

Schedule 1

Pro-Rata Percentage

 

Purchaser

   Percentage  

Elliott Associates, L.P.

     32 % 

Elliott International, L.P.

     68 % 



--------------------------------------------------------------------------------

Exhibit A

Form of A&R Registration Rights Agreement

(Attached)



--------------------------------------------------------------------------------

 

 

AMENDED AND RESTATED

REGISTRATION RIGHTS AGREEMENT

dated as of [●]

by and among

Roadrunner Transportation Systems, Inc.,

Elliott Associates, L.P.,

Elliott International, L.P.,

Brockdale Investments LP,

Thayer Equity Investors V, L.P.,

TC Roadrunner-Dawes Holdings, L.L.C.,

TC Sargent Holdings, L.L.C.,

HCI Equity Partners III, L.P.,

and

HCI Co-Investors III, L.P.

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I

 

INTRODUCTORY MATTERS

     1  

Section 1.1

   Defined Terms      1  

Section 1.2

   Construction      3   ARTICLE II

 

REGISTRATION RIGHTS

     4  

Section 2.1

   Demand Registrations      4  

Section 2.2

   Piggyback Registrations      6  

Section 2.3

   Holdback Agreements      7  

Section 2.4

   Registration Procedures      8  

Section 2.5

   Registration Expenses      11  

Section 2.6

   Indemnification      12  

Section 2.7

   Participation in Underwritten Registrations      14   ARTICLE III

 

GENERAL PROVISIONS

     14  

Section 3.1

   No Inconsistent Agreements      14  

Section 3.2

   Adjustments Affecting Registrable Securities      15  

Section 3.3

   Remedies; Specific Performance      15  

Section 3.4

   Notices      15  

Section 3.5

   Amendments; Waivers      16  

Section 3.6

   Successors and Assigns      16  

Section 3.7

   Governing Law      16  

Section 3.8

   Jurisdiction; Waiver of Jury Trial      16  

Section 3.9

   Entire Agreement      16  

Section 3.10

   Severability      16  

Section 3.11

   Table of Contents, Headings and Captions      17  

Section 3.12

   Counterparts      17  

 

i



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

THIS AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT is entered into as of
[●], by and among (i) Roadrunner Transportation Systems, Inc., a Delaware
corporation (the “Company”), (ii) Elliott Associates, L.P., a Delaware limited
partnership, Brockdale Investments LP, a Delaware limited partnership, and
Elliott International, L.P., a Cayman Islands, British West Indies limited
partnership (collectively, the “Elliott Stockholders”), and (iii) Thayer Equity
Investors V, L.P., a Delaware limited partnership, TC Roadrunner-Dawes Holdings,
L.L.C., a Delaware limited liability company, TC Sargent Holdings, L.L.C., a
Delaware limited liability company, HCI Equity Partners III, L.P., a Delaware
limited partnership, and HCI Co-Investors III, L.P., a Delaware limited
partnership (collectively, the “HCI Stockholders”). The Elliott Stockholders and
the HCI Stockholders are collectively referred to herein as the “Stockholders”
and individually as a “Stockholder.”

RECITALS

WHEREAS, the Company and the Stockholders (other than Elliott International,
L.P.) are party to that certain Registration Rights Agreement, dated as of
May 2, 2017 (the “Prior Registration Rights Agreement”), by and among the
Company and the Stockholders (other than Elliott International, L.P.); and

WHEREAS, the Company and the Stockholders desire to amend and restate the Prior
Registration Rights Agreement in its entirety and enter into this Agreement to
grant registration rights to the Stockholders on the terms and conditions set
forth in this Agreement.

AGREEMENT

NOW, THEREFORE, the parties agree as follows:

ARTICLE I

INTRODUCTORY MATTERS

Section 1.1    Defined Terms. In addition to the terms defined elsewhere herein,
the following terms have the following meanings when used herein with initial
capital letters:

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person;
provided, that (i) no portfolio company of any investment fund affiliated with
Elliott Management Corporation (excluding, for the avoidance of doubt, the
Elliott Stockholders) shall be deemed an Affiliate of any Elliott Stockholder
for purposes of this Agreement; and (ii) no portfolio company of any investment
fund affiliated with HCI Equity Partners (excluding, for the avoidance of doubt,
the HCI Stockholders) shall be deemed an Affiliate of any HCI Stockholder for
purposes of this Agreement.

“Agreement” means this Amended and Restated Registration Rights Agreement, as
the same may be amended, supplemented, restated or otherwise modified from time
to time in accordance with the terms hereof.

“Application” has the meaning set forth in Section 2.6(a).

“Block Sale” means the sale of Registrable Securities to one or several
purchasers in a registered transaction by means of (i) a bought deal, (ii) a
block trade or (iii) a direct sale.

 

1



--------------------------------------------------------------------------------

“Board” means the board of directors of the Company.

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by law to be closed in New York City.

“Common Stock” means the common stock, par value $0.01 per share, of the
Company.

“Company” has the meaning set forth in the Preamble.

“Control” (including its correlative meanings, “Controlled by” and “under common
Control with”), when used with respect to any Person, means the possession,
directly or indirectly, of the power to cause the direction of management or
policies of such Person, whether through ownership of voting securities, by
contract or otherwise.

“Demand Registrations” has the meaning set forth in Section 2.1(a).

“Elliott Stockholders” has the meaning set forth in the Preamble.

“Equity Securities” means (i) shares of Common Stock held by the Stockholders or
their Permitted Transferees, (ii) any warrants, options or other rights to
subscribe for or to acquire, directly or indirectly (whether pursuant to any
division or split of the Common Stock or in connection with a combination,
exchange, reorganization, recapitalization, reclassification, merger,
consolidation or other business combination transaction involving the Company or
otherwise) any shares of Common Stock, and (iii) any bonds, notes, debentures or
other securities convertible into or exchangeable for, directly or indirectly
(whether pursuant to a split or division of the Common Stock or in connection
with a combination, exchange, reorganization, recapitalization,
reclassification, merger, consolidation or other business combination
transaction involving the Company or otherwise) any shares of Common Stock, in
each case outstanding at any time.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder, as the same may be amended from
time to time.

“HCI Stockholders” has the meaning set forth in the Preamble.

“Holdback Period” has the meaning set forth in Section 2.3(a).

“Indemnitors” has the meaning set forth in Section 2.6(h).

“Other Holders” has the meaning set forth in Section 2.2(d).

“Permitted Transferee” means with respect to any Stockholder or its Affiliates
(x) an Affiliate of such Stockholder, (y) in the case of a Stockholder that is a
partnership, limited liability company or any foreign equivalent thereof, any
partner, member or foreign equivalent thereof of such Stockholder (provided that
such transfer is made in a pro rata distribution in accordance with the
applicable partnership agreement, limited liability company agreement or foreign
equivalent thereof, as the case may be) and (z) any transferee of Registrable
Securities that is not an Affiliate of such Stockholder that holds (after giving
effect to such transfer) in excess of ten percent (10%) of the then-outstanding
Common Stock; provided, however, that any such transferee shall agree in a
writing in the form attached as Exhibit A hereto to be bound by and to comply
with all applicable provisions of this Agreement.

 

2



--------------------------------------------------------------------------------

“Person” has the meaning given to it in Section 3(a)(9) of the Exchange Act and
as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act.

“Piggyback Registration” has the meaning set forth in Section 2.2(a).

“Prior Registration Rights Agreement” has the meaning set forth in the Recitals.

“Recommencement Date” has the meaning set forth in Section 2.4(e).

“Registrable Securities” means, irrespective of which Person actually holds such
securities, (i) any Equity Securities held by any Stockholder or their Permitted
Transferees, and (ii) any Equity Securities issued or issuable with respect to
the Equity Securities referred to in clause (i) above by way of dividend, split,
distribution, conversion or in connection with a combination of securities,
recapitalization, merger, consolidation or other reorganization. As to any
particular Registrable Securities, such Equity Securities will cease to be
Registrable Securities when they have been distributed to the public pursuant to
an offering registered under the Securities Act or have been sold in compliance
with Rule 144 (or any similar rule then in force) under the Securities Act.

“Registration Expenses” has the meaning set forth in Section 2.5(a).

“SEC” means the U.S. Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder, as the same may be amended from time to
time.

“Shelf Registration” means any Long-Form Registration or Short-Form Registration
which registers the resale of Registrable Securities on a delayed or continuous
basis pursuant to Rule 415 under the Securities Act.

“Short-Form Registration” has the meaning set forth in Section 2.1(a).

“Stockholder” or “Stockholders” has the meaning set forth in the Preamble.

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or other business entity of which:
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, representatives or trustees thereof is at the time owned
or Controlled, directly or indirectly, by that Person or one or more of the
other Subsidiaries of that Person or a combination thereof; or (ii) if a limited
liability company, partnership, association or other business entity, a majority
of the total voting power of stock (or equivalent ownership interest) of the
limited liability company, partnership, association or other business entity is
at the time owned or Controlled, directly or indirectly, by that Person or one
or more Subsidiaries of that Person or a combination thereof.

“Suspension Notice” has the meaning set forth in Section 2.4(e).

“Underwritten Shelf Take-Down” has the meaning set forth in Section 2.1(c).

Section 1.2    Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rule of strict construction will be applied against any party. Unless the
context otherwise requires: (a) ”or” is disjunctive but not exclusive,

 

3



--------------------------------------------------------------------------------

(b) words in the singular include the plural, and in the plural include the
singular, (c) the words “including”, “includes”, “included” and “include” are
deemed to be followed by the words “without limitation” and (d) the words
“hereof”, “herein”, and “hereunder” and words of similar import when used in
this Agreement refer to this Agreement as a whole and not to any particular
provision of this Agreement, and Section references are to this Agreement unless
otherwise specified.

ARTICLE II

REGISTRATION RIGHTS

Section 2.1    Demand Registrations.

(a)    Requests for Registration. At any time and from time to time the Company
shall, upon the request of the Elliott Stockholders (treated as one stockholder)
or the HCI Stockholders (treated as one stockholder) or any of their Permitted
Transferees register the resale, including on a delayed or continuous basis
pursuant to Rule 415 under the Securities Act, of all or any portion of their
Registrable Securities on Form S-1 under the Securities Act or another
appropriate form (a “Long-Form Registration”) reasonably acceptable to the
Elliott Stockholders (treated as one stockholder) and the HCI Stockholders
(treated as one stockholder) or any of their Permitted Transferees, as
applicable. At any time and from time to time after the Company becomes eligible
to use Form S-3 under the Securities Act (including pursuant to Rule 415 under
the Securities Act) or any similar short-form registration statement (a
“Short-Form Registration”) (i) the Company shall use its commercially reasonable
efforts to convert any effective Long Form Registration that is a Shelf
Registration to a Short Form Registration (which such conversion will not count
as one of the permitted Demand Registrations) and (ii) each of the Elliott
Stockholders (treated as one stockholder) and the HCI Stockholders (treated as
one stockholder) or any of their Permitted Transferees may request registration
under the Securities Act of all or any portion of their Registrable Securities
on a Short-Form Registration. All registrations requested pursuant to this
Section 2.1(a) are referred to herein as “Demand Registrations.” Each request
for a Demand Registration shall specify the approximate number of Registrable
Securities requested to be registered. Except as set forth in Section 2.1(c)
below, within five (5) days after receipt of any such written request, the
Company shall give written notice of such requested registration to all holders
of Registrable Securities and shall include in such registration all Registrable
Securities with respect to which the Company has received written requests for
inclusion therein within ten (10) days after the holders’ receipt of the
Company’s notice. All such Stockholders electing to be included in an
underwritten Demand Registration must sell their Registrable Securities to the
underwriters selected as provided in Section 2.1(g) on the same terms and
conditions as apply to any other selling stockholders.

(b)    Demand Registrations. The Elliott Stockholders and their Permitted
Transferees (treated as one stockholder) shall each be entitled to request an
unlimited number of Demand Registrations in which the Company shall pay all
Registration Expenses and the HCI Stockholders and their Permitted Transferees
(treated as one stockholder) shall each be entitled to request two (2) Demand
Registrations in which the Company shall pay all Registration Expenses;
provided, that the aggregate offering value of the Registrable Securities
requested to be registered in any Demand Registration must equal at least ten
million dollars ($10,000,000). No Demand Registration shall count as one of the
permitted Demand Registrations unless (i) the party requesting such registration
is able to register and sell at least seventy-five percent (75%) of their
Registrable Securities requested to be included in such registration, (ii) the
registration statement with respect to such Demand Registration is declared
effective and is maintained effective for the period set forth in this
Agreement, (iii) the offering of the Registrable Securities pursuant to such
registration statement is not subject to a stop order, injunction, or similar
order or requirement of the SEC during such period and (iv) the conditions to
closing specified in any underwriting agreement, purchase agreement or similar
agreement entered into in connection with the registration relating to such
request with respect to the Company are satisfied.

 

4



--------------------------------------------------------------------------------

(c)    Underwritten Shelf Take-Down. In connection with any proposed
underwritten resale of Registrable Securities which is pursuant to a Shelf
Registration (an “Underwritten Shelf Take-Down”), each Stockholder agrees, in an
effort to conduct any such Underwritten Shelf Take-Down in the most efficient
and organized manner, to coordinate with the other holders of Registrable
Securities prior to initiating any sales efforts and cooperate with the other
holders of Registrable Securities as to the terms of such Underwritten Shelf
Take-Down, including, without limitation, the aggregate amount of Registrable
Securities to be sold and the number of Registrable Securities to be sold by
each holder of Registrable Securities. In furtherance of the foregoing, the
Company shall give prompt notice to all Stockholders whose Registrable
Securities may be included in the Shelf Registration of the receipt of a request
from another Stockholder whose Registrable Securities are included in the Shelf
Registration of a proposed Underwritten Shelf Take-Down under and pursuant to
the Shelf Registration and, notwithstanding anything to the contrary contained
herein, will provide such Stockholder a period of two (2) Business Days to
participate in such Underwritten Shelf Take-Down, subject to the terms
negotiated by and applicable to the initiating Stockholders and subject to the
priorities set forth in Section 2.1(d) as if the subject Underwritten Shelf
Take-Down was being effected pursuant to a Demand Registration but shall not be
counted as one of the permitted Demand Registrations. Holders of Registrable
Securities will have an unlimited number of Underwritten Shelf Take-Downs. All
such Stockholders electing to be included in an Underwritten Shelf Take-Down
must sell their Registrable Securities to the underwriters selected as provided
in Section 2.1(g) on the same terms and conditions as apply to any other selling
stockholders.

(d)    Priority on Demand Registrations and Underwritten Shelf Take-Downs. The
Company shall not include in any Demand Registration or Underwritten Shelf
Take-Downs any securities that are not Registrable Securities without the prior
written consent of the holders of a majority of the Registrable Securities
included in such Demand Registration or Underwritten Shelf Take-Down. If a
Demand Registration or an Underwritten Shelf Take-Down is an underwritten
offering and the managing underwriters advise the Company in writing that, in
their opinion, the number of Registrable Securities and, if permitted hereunder,
other securities requested to be included in such registration exceeds the
number which can be sold therein without adversely affecting the marketability
of the offering, then the Company shall include in such registration (i) first,
the Registrable Securities requested to be included in such registration, pro
rata among the respective holders thereof on the basis of the amount owned by
each such holder and its Affiliates, and (ii) second, the other securities
requested to be included in such registration, pro rata among the respective
holders thereof on the basis of the amount of such other securities owned by
each such holder and its Affiliates.

(e)    Restrictions on Demand Registrations. The Company shall not be obligated
to effect any Demand Registration within ninety (90) days following the
effective date of any previous Demand Registration or any previous registration
in which the holders of Registrable Securities were given piggyback rights
pursuant to Section 3 hereof in which there was no reduction in the number of
Registrable Securities to be included.

(f)    Black Out Period. If the Board in good faith determines that the filing
or effectiveness of a registration statement in connection with any requested
Demand Registration would be reasonably likely to materially and adversely
affect any material contemplated acquisition, divestiture, registered primary
offering or other financing or material transaction, or would require disclosure
of facts or circumstances which disclosure would be reasonably likely to
materially and adversely affect any contemplated acquisition, divestiture,
registered primary offering or other financing or material

 

5



--------------------------------------------------------------------------------

transaction, then the Company may delay such registration or effectiveness or
suspend the effectiveness of any registration hereunder so long as the Company
is still pursuing the transaction that allowed such delay (it being agreed that
the Company may not delay requested registrations or delay or suspend
effectiveness pursuant to this clause on more than two (2) occasions during any
three hundred sixty (360) consecutive days and not for more than an aggregate of
ninety (90) days during any three hundred sixty (360) consecutive days);
provided, however, in such event the holders of Registrable Securities initially
requesting such Demand Registration shall be entitled to withdraw such request
and the Company shall pay all Registration Expenses in connection with such
registration. The time period regarding the effectiveness of any such
Registration Statement set forth in Section 2.4(b) hereof shall be extended by a
number of days equal to the number of days by which any registration statement
is delayed or effectiveness is suspended.

(g)    Selection of Underwriters. In the event of a Demand Registration or
Underwritten Shelf Take-Down, the Stockholder(s), or their Permitted
Transferee(s) (as applicable), requesting such Demand Registration or
Underwritten Shelf Take-Down shall have the right to select the investment
banker(s) and manager(s) to administer such Demand Registration or Underwritten
Shelf Take-Down.

(h)    No Notice in Block Sales. Notwithstanding any other provision of this
Agreement, if a holder of Registrable Securities wishes to engage in a Block
Sale (including a Block Sale in connection with a Demand Registration or an
Underwritten Shelf Take-Down), then notwithstanding the foregoing or any other
provisions hereunder no other holder of Registrable Securities shall be entitled
to receive any notice of or have its Registrable Securities included in such
Block Sale.

Section 2.2    Piggyback Registrations.

(a)    Right to Piggyback. Whenever the Company proposes to register any of its
Equity Securities or any option, warrant, security or right exercisable for or
convertible or exchangeable into any of the foregoing under the Securities Act
(other than (i) pursuant to a Demand Registration (for which all holders of
Registrable Securities are entitled to piggyback rights, but which rights are
addressed in Section 2.1 above rather than this Section 2.2), (ii) pursuant to a
registration on Form S-4 or Form S-8 or any successor or similar forms or
(iii) pursuant to an Underwritten Shelf Take-Down (for which holders of
Registrable Securities are entitled to piggyback rights, but which rights are
addressed in Section 2.1(d) above rather than this Section 2.2)), and provided
the registration form to be used by the Company may be used for the registration
of Registrable Securities (a “Piggyback Registration”), whether or not for sale
for its own account, the Company shall give prompt written notice to all holders
of Registrable Securities of its intention to effect such a registration and,
subject to the provisions of this Section 2.2, shall include in such
registration all Registrable Securities with respect to which the Company has
received written requests for inclusion therein within fifteen (15) days after
such holders’ receipt of the Company’s notice.

(b)    Piggyback Expenses. In all Piggyback Registrations, the Registration
Expenses of the holders of Registrable Securities shall be paid by the Company.

(c)    Priority on Primary Registrations. If a Piggyback Registration is an
underwritten primary registration on behalf of the Company, and the managing
underwriters advise the Company in writing that in their opinion the number of
Registrable Securities and, if permitted hereunder, other securities requested
to be included in such registration exceeds the number which can be sold therein
without adversely affecting the marketability of the offering, then the Company
shall include in such registration (i) first, all of the securities the Company
proposes to sell, (ii) second, the Registrable

 

6



--------------------------------------------------------------------------------

Securities requested to be included in such registration, pro rata among the
respective holders thereof on the basis of the amount owned by each such holder
and its Affiliates, and (iii) third, the other securities requested to be
included in such registration, pro rata among the holders of such other
securities on the basis of the number of such other securities owned by each
such holder and its Affiliates.

(d)    Priority on Secondary Registrations. If a Piggyback Registration is an
underwritten secondary registration on behalf of holders of the Company’s
securities other than the Stockholders (any such holders, the “Other Holders”)
(it being understood that secondary registrations on behalf of holders of
Registrable Securities are addressed in Section 2.1 above rather than in this
Section 2.2(d)), and the managing underwriters advise the Company in writing
that in their opinion the number of Registrable Securities and, if permitted
hereunder, other securities requested to be included in such registration
exceeds the number which can be sold therein without adversely affecting the
marketability of the offering, then the Company shall include in such
registration (i) first, all of the securities requested to be included therein
by the Other Holders requesting such registration and the Registrable Securities
requested to be included in such registration, pro rata among the respective
holders thereof on the basis of the amount owned by each such holder and its
Affiliates, and (ii) second, the other securities requested to be included in
such registration, pro rata among the holders of such other securities on the
basis of the number of such other securities owned by each such holder and its
Affiliates.

(e)    Selection of Underwriters. If any Piggyback Registration is an
underwritten offering, the selection of investment banker(s) and manager(s) for
the offering shall be made by the Board, subject to the approval of the holders
of a majority of the Registrable Securities included in such Piggyback
Registration, such approval not to be unreasonably withheld.

(f)    Withdrawal by Company. If, at any time after giving notice of its
intention to register any of its securities as set forth in Section 2.2(a) and
before the effective date of such registration statement filed in connection
with such registration, the Company shall determine, for any reason, not to
register such securities, the Company may, in its sole discretion, give written
notice of such determination to each holder of Registrable Securities and
thereupon shall be relieved of its obligation to register any Registrable
Securities or any other securities in connection with such registration (but not
from its obligation to pay the Registration Expenses in connection therewith as
provided in this Agreement).

(g)    Other Registrations. Subject to Section 2.1(f), if the Company has
previously filed a registration statement with respect to Registrable Securities
pursuant to Section 2.1 or pursuant to this Section 2.2, and if such previous
registration has not been withdrawn or abandoned, the Company shall not file or
cause to be effected any other registration of any of its Equity Securities or
any option, warrant, security or right exercisable for or convertible or
exchange into any of the foregoing under the Securities Act, whether on its own
behalf or at the request of any holder or holders of such securities, until a
period of at least one hundred eighty (180) days has elapsed from the effective
date of such previous registration.

Section 2.3    Holdback Agreements.

(a)    No holder of Registrable Securities shall engage in any public sale or
distribution (including sales pursuant to Rule 144) of any Equity Securities,
during the seven (7) days prior to and the ninety (90)-day period beginning on
(i) the effective date of any underwritten Demand Registration or any
underwritten Piggyback Registration or (ii) the “pricing” date of any
Underwritten Shelf Take-Down, in each case in which Registrable Securities are
included (the “Holdback Period”), except as part of such registration or
pursuant to registrations on Form S-4, unless the underwriters managing the
offering agree to a shorter period in writing, in which case the Holdback Period
shall be the shorter period agreed to by

 

7



--------------------------------------------------------------------------------

the managing underwriters. If requested by the underwriters managing the
offering, each holder of Registrable Securities shall enter into a lock-up
agreement with the applicable underwriters that is consistent with the agreement
in this Section 2.3(a). The Company may impose stop-transfer instructions with
respect to the Equity Securities subject to the foregoing restriction until the
end of such Holdback Period. Notwithstanding anything to the contrary set forth
above, in connection with a Block Sale, no holder of Registrable Securities
shall be subject to a lock-up agreement, other than, if requested by the
managing underwriter for such offering, a holder of Registrable Securities that
is participating in such Block Sale.

(b)    The Company shall not effect any public sale or distribution of its
Equity Securities or any option, warrant, security or right exercisable for or
convertible or exchange into any of the foregoing, during the seven (7) days
prior to and during such period of time (not to exceed ninety (90) days) as may
be determined by the underwriters managing such underwritten registration
following (i) the effective date of any underwritten Demand Registration or any
underwritten Piggyback Registration (except as part of such underwritten
registration or pursuant to registrations on Form S-4 or any successor form) or
(ii) the “pricing” date of any Underwritten Shelf Take-Down, in each case unless
the underwriters managing the registered public offering otherwise agree in
writing.

Section 2.4    Registration Procedures. Whenever the holders of Registrable
Securities have requested that any Registrable Securities be registered pursuant
to this Agreement, the Company shall use its reasonable best efforts to effect
the registration and the sale of such Registrable Securities in accordance with
the intended method of disposition thereof, and pursuant thereto the Company
shall as expeditiously as possible:

(a)    in accordance with the Securities Act and all applicable rules and
regulations promulgated thereunder, prepare and file with the SEC a registration
statement on the appropriate form, and all amendments and supplements thereto
and related prospectuses, with respect to such Registrable Securities and use
its reasonable best efforts to cause such registration statement to become
effective as soon as reasonably practicable (provided that before filing a
registration statement or prospectus or any amendments or supplements thereto,
the Company shall furnish to the counsel selected by the holder of Registrable
Securities requesting such Demand Registration or Underwritten Shelf Take-Down,
copies of all such documents proposed to be filed, which documents shall be
subject to the review and comment of such counsel);

(b)    promptly notify each holder of Registrable Securities of the
effectiveness of each registration statement filed hereunder and prepare and
file with the SEC such amendments and supplements to such registration statement
and the prospectus used in connection therewith as may be necessary to keep such
registration statement effective for a period of not less than one hundred
eighty (180) days or such earlier date as all of the Registrable Securities to
be registered thereunder have been sold or transferred pursuant to such
registration statement and comply with the provisions of the Securities Act with
respect to the disposition of all securities covered by such registration
statement during such period in accordance with the intended methods of
disposition by the sellers thereof set forth in such registration statement;
provided, that in the case of a Long-Form Registration that is a Shelf
Registration, the Company shall cause such registration statement to remain
effective for a period ending on the date on which all Registrable Securities
have been sold pursuant to such registration statement, and provided, further,
that in the case of a Short Form Registration that is a Shelf Registration, the
Company shall cause such registration statement to remain effective for a period
ending on the earliest to occur of (i) the date on which all Registrable
Securities have been sold pursuant to such registration statement and (ii) the
third (3rd) anniversary of the effective date of such registration statement;

 

8



--------------------------------------------------------------------------------

(c)    furnish to each seller of Registrable Securities thereunder such number
of copies of such registration statement, each amendment and supplement thereto,
the prospectus included in such registration statement (including each
preliminary prospectus), any documents incorporated by reference therein and
such other documents as such seller may reasonably request in order to
facilitate the disposition of the Registrable Securities owned by such seller;

(d)    use its reasonable best efforts to register or qualify such Registrable
Securities under such other securities or blue sky laws of such jurisdictions
within the United States as any seller reasonably requests and do any and all
other acts and things which may be reasonably necessary or advisable to enable
such seller to consummate the disposition in such jurisdictions of the
Registrable Securities owned by such seller (provided that the Company shall not
be required to (i) qualify generally to do business in any jurisdiction where it
would not otherwise be required to qualify but for this subparagraph,
(ii) consent to general service of process in any such jurisdiction or
(iii) subject itself to taxation in any such jurisdiction);

(e)    notify each seller of such Registrable Securities, (i) promptly after it
receives notice thereof, of the date and time when such registration statement
and each post-effective amendment thereto has become effective or a prospectus
or supplement to any prospectus relating to a registration statement has been
filed and when any registration or qualification has become effective under a
state securities or blue sky law or any exemption thereunder has been obtained,
(ii) promptly after receipt thereof, of any request by the SEC for the amendment
or supplementing of such registration statement or prospectus or for additional
information, and (iii) at any time when a prospectus relating thereto is
required to be delivered under the Securities Act, of the happening of any event
as a result of which the prospectus included in such registration statement
contains an untrue statement of a material fact or omits any fact necessary to
make the statements therein not misleading, and, at the request of any such
seller, the Company shall as promptly as practicable (subject to the Company’s
rights pursuant to Section 2.1(f)) prepare a supplement or amendment to such
prospectus so that, as thereafter delivered to the purchasers of such
Registrable Securities, such prospectus shall not contain an untrue statement of
a material fact or omit to state any fact necessary to make the statements
therein not misleading. Upon the receipt by any seller of Registrable Securities
of the notice described in (ii) or (iii) above (in each case, a “Suspension
Notice”), such holder will discontinue disposition of Registrable Securities
pursuant to the applicable Registration Statement until (A) such holder has
received copies of the supplemented or amended prospectus, or (B) such holder is
advised in writing by the Company that the use of the prospectus may be resumed,
and has received copies of any additional or supplemental filings that are
incorporated by reference in the prospectus (in each case, the “Recommencement
Date”). Each holder receiving a Suspension Notice shall be required to either
(x) destroy any prospectuses, other than permanent file copies, then in such
holder’s possession which have been replaced by the Company with more recently
dated prospectuses or (y) deliver to the Company (at the Company’s expense) all
copies, other than permanent file copies, then in such holder’s possession of
the prospectus covering such Registrable Securities that was current at the time
of receipt of the Suspension Notice. The time period regarding the effectiveness
of such Registration Statement set forth in Section 2.4(b) hereof, as
applicable, shall be extended by a number of days equal to the number of days in
the period from and including the date of delivery of the Suspension Notice to
the Recommencement Date;

(f)    prepare and file promptly with the SEC, and notify such holders of
Registrable Securities prior to the filing of, such amendments or supplements to
such registration statement or prospectus as may be necessary to correct any
statements or omissions if, at the time when a prospectus relating to such
securities is required to be delivered under the Securities Act, any event has
occurred as a result of which any such prospectus or any other prospectus as
then in effect would include an untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to

 

9



--------------------------------------------------------------------------------

make the statements therein not misleading, and, in case any such holders of
Registrable Securities or any underwriter for any such holders is required to
deliver a prospectus at a time when the prospectus then in circulation is not in
compliance with the Securities Act or the rules and regulations promulgated
thereunder, the Company shall use its reasonable best efforts to prepare
promptly upon request of any such holder or underwriter such amendments or
supplements to such registration statement and prospectus as may be necessary in
order for such prospectus to comply with the requirements of the Securities Act
and the provisions of Section 2.4(e);

(g)    cause all such Registrable Securities to be listed on each securities
exchange on which similar securities issued by the Company are then listed;

(h)    provide a transfer agent and registrar for all such Registrable
Securities not later than the effective date of such registration statement;

(i)    enter into and perform such customary agreements (including underwriting
agreements in customary form and any other agreements reasonably requested by
the managing underwriter or underwriters, if any) and take all such other
actions as the Stockholders, or their Permitted Transferees (as applicable),
requesting such Demand Registration or Underwritten Shelf Take-Down reasonably
request in order to expedite or facilitate the disposition of such Registrable
Securities;

(j)    make available for inspection by any seller of Registrable Securities,
any underwriter participating in any disposition pursuant to such registration
statement and any attorney, accountant or other agent retained by any such
seller or underwriter, all financial and other records, pertinent corporate
documents and properties of the Company, and cause the Company’s officers,
directors, employees and independent accountants to supply all information
reasonably requested by any such seller, underwriter, attorney, accountant or
agent in connection with such registration statement;

(k)    take all reasonable actions to ensure that any prospectus utilized in
connection with any Demand Registration, Underwritten Shelf Take-Down or
Piggyback Registration hereunder complies in all material respects with the
Securities Act, is filed in accordance with the Securities Act to the extent
required thereby, is retained in accordance with the Securities Act to the
extent required thereby and, when taken together with the related prospectus,
will not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading;

(l)    otherwise use its reasonable best efforts to comply with all applicable
rules and regulations of the SEC, and make available to its stockholders, as
soon as reasonably practicable, an earnings statement covering the period of at
least twelve (12) months beginning with the first day of the Company’s first
full calendar quarter after the effective date of the registration statement,
which earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 thereunder;

(m)    in the event of the issuance of any stop order suspending the
effectiveness of a registration statement, or of any order suspending or
preventing the use of any related prospectus or suspending the qualification of
any Equity Securities included in such registration statement for sale in any
jurisdiction, use its reasonable best efforts promptly to obtain the withdrawal
of such order;

(n)    use its reasonable best efforts to cause such Registrable Securities
covered by such registration statement to be registered with or approved by such
other governmental agencies or authorities as may be necessary to enable the
sellers thereof to consummate the disposition of such Registrable Securities;

 

10



--------------------------------------------------------------------------------

(o)    in the case of an underwritten offering, obtain one or more cold comfort
letters, addressed to the underwriters, dated the date of the closing under the
underwriting agreement and the date the offering is priced, from the Company’s
independent public accountants in customary form and covering such matters of
the type customarily covered by cold comfort letters of such nature;

(p)    in the case of an underwritten offering, provide a legal opinion of the
Company’s outside counsel, addressed to the underwriters, dated the date of the
closing under the underwriting agreement, in customary form and covering such
matters of the type customarily covered by legal opinions of such nature

(q)    if and underwriting agreement is entered into, the same shall contain
indemnification provisions and procedures that are customary for underwriting
agreements in connection with underwritten offerings except as otherwise agreed
by the parties thereto; and

(r)    cause its officers to use their reasonable best efforts to support the
marketing of the Registrable Securities covered by the Registration Statement
(including, without limitation, participation in such number of “road shows” as
the underwriter(s) reasonably request).

Section 2.5    Registration Expenses.

(a)    All expenses incident to the Company’s performance of or compliance with
this Agreement, including without limitation all registration and filing fees,
fees and expenses of compliance with securities or blue sky laws, printing
expenses, messenger and delivery expenses, fees and disbursements of custodians,
and fees and disbursements of counsel for the Company and all independent
certified public accountants, underwriters (excluding discounts and commissions
and legal fees) and other Persons retained by the Company (all such expenses
being herein called “Registration Expenses”), shall be borne by the Company, and
the Company shall pay its internal expenses (including, without limitation, all
salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit or quarterly review, the
expense of any liability insurance and the expenses and fees for listing the
securities to be registered on each securities exchange on which similar
securities issued by the Company are then listed or, if none are so listed, on a
securities exchange or the NASD automated quotation system (or any successor or
similar system).

(b)    In connection with each Demand Registration, each Underwritten Shelf
Take-Down and each Piggyback Registration, the Company shall reimburse the
holders of Registrable Securities included in such registration for the
reasonable fees and disbursements of separate counsel (including any local
counsel) for the Elliott Stockholders if any of them is participating in the
offering (which counsel will be selected by the Elliott Stockholders) and, if
none of the Elliott Stockholders is participating in the offering, one counsel
chosen by the holders of a majority of Registrable Securities included in such
registration.

(c)    Except as otherwise agreed or set forth herein, the holders of securities
included in any registration hereunder shall bear and pay all (i) fees and
expenses of any legal counsel or other advisors to such holder and any other
out-of-pocket expenses of such holder, (ii) brokerage commissions attributable
to the sale of any of the Registrable Securities, and (iii) commissions, fees,
discounts, transfer taxes or stamp duties and expenses of any underwriter or
placement agent applicable to Registrable Securities offered for such holder’s
account in accordance with this Agreement.

 

11



--------------------------------------------------------------------------------

Section 2.6    Indemnification.

(a)    The Company agrees to indemnify, to the extent permitted by law, each
holder of Registrable Securities, its officers, directors, agents and employees
and each Person who controls such holder (within the meaning of the Securities
Act) against any and all losses, claims, damages, liabilities, joint or several,
together with reasonable costs and expenses (including reasonable attorney’s
fees and disbursements), to which such indemnified party may become subject
under the Securities Act or otherwise (including to any third party), insofar as
such losses, claims, damages or liabilities arise out of, are based upon, are
caused by, or result from (i) any untrue or alleged untrue statement of material
fact contained (A) in any registration statement, prospectus or preliminary
prospectus or any amendment thereof or supplement thereto, (B) in any
application or other document or communication (in this Section 2.6,
collectively called an “Application”) executed by or on behalf of the Company or
based upon written information furnished by or on behalf of the Company filed in
any jurisdiction in order to qualify any securities covered by such registration
statement under the “blue sky” or securities laws thereof or (C) in any other
information included in road show materials prepared by or on behalf of the
Company in connection with the sale of Registrable Securities pursuant to
Registration Statement, or (ii) any omission or alleged omission of a material
fact required to be stated therein or necessary to make the statements therein
not misleading, and the Company will reimburse such holder and each such
director, officer, agent or employee and controlling Person for any legal or any
other expenses incurred by them in connection with investigating or defending
any such loss, claim, liability, action or proceeding; provided, however, that
the Company shall not be liable in any such case to the extent that any such
loss, claim, damage, liability (or action or proceeding in respect thereof) or
expense arises out of, is based upon, is caused by, or results from (i) an
untrue statement or alleged untrue statement, or omission or alleged omission,
made in such registration statement, any such prospectus or preliminary
prospectus or any amendment or supplement thereto, or in any Application, in
reliance upon, and in conformity with, written information prepared and
furnished to the Company by such holder expressly for use therein, other than
information prepared and furnished to the Company by such holder in the course
of such holder’s duties as an officer or director of the Company or any of its
Subsidiaries, or (ii) by such holder’s failure to deliver a copy of the
registration statement or prospectus or any amendments or supplements thereto.

(b)    In connection with any registration statement in which a holder of
Registrable Securities is participating, each such holder shall furnish to the
Company in writing such information and affidavits as the Company reasonably
requests for use in connection with any such registration statement or
prospectus and, to the extent permitted by law, shall indemnify the Company, its
directors and officers and each Person who controls the Company (within the
meaning of the Securities Act) against any and all losses, claims, damages,
liabilities, joint or several, together with reasonable costs and expenses
(including reasonable attorney’s fees and disbursements), to which such Person
may become subject under the Securities Act or otherwise (including to any third
party), insofar as such losses, claims, damages or liabilities arise out of, are
based upon, are caused by, or result from (i) any untrue or alleged untrue
statement of material fact contained in the registration statement, prospectus
or preliminary prospectus or any amendment thereof or supplement thereto or
(ii) any omission or alleged omission of a material fact required to be stated
therein or necessary to make the statements therein not misleading, but only to
the extent that such untrue statement or alleged untrue statement or omission or
alleged omission was made in reliance upon written information furnished to the
Company through an instrument duly executed by such holder expressly for use
therein; provided that the obligation to indemnify shall be individual, not
joint and several, for each holder and shall be limited to the net amount of
proceeds received by such holder from the sale of Registrable Securities
pursuant to such registration statement.

(c)    Any Person entitled to indemnification hereunder shall (i) give prompt
written notice to the indemnifying party of any claim with respect to which it
seeks indemnification (provided

 

12



--------------------------------------------------------------------------------

that the failure to give prompt notice shall not impair any Person’s right to
indemnification hereunder to the extent such failure has not materially
prejudiced the indemnifying party) and (ii) unless in such indemnified party’s
reasonable judgment a conflict of interest between such indemnified and
indemnifying parties may exist with respect to such claim (in which case the
indemnified party will have the right to retain its own counsel, with reasonable
fees and expenses of such counsel to be paid by the indemnifying party), permit
such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party. If such defense is assumed,
the indemnifying party shall not be subject to any liability for any settlement
made by the indemnified party without its consent (but such consent, if
requested by the indemnified party, shall not be unreasonably withheld by the
indemnifying party). An indemnifying party who is not entitled to, or elects not
to, assume the defense of a claim shall not be obligated to pay the fees and
expenses of more than one counsel for all parties indemnified by such
indemnifying party with respect to such claim, unless in the reasonable judgment
of any indemnified party a conflict of interest is likely to exist between such
indemnified party and any other of such indemnified parties with respect to such
claim (in which case the indemnified party will have the right to retain its own
counsel, with reasonable fees and expenses of such counsel to be paid by the
indemnifying party).

(d)    The indemnifying party shall not, except with the approval of each
indemnified party, consent to entry of any judgment or enter into any settlement
which does not include as an unconditional term thereof the giving by the
claimant or plaintiff to each indemnified party of a release from all liability
arising from, related to or with respect to such claim or litigation.

(e)    The indemnification provided for under this Agreement shall remain in
full force and effect regardless of any investigation made by or on behalf of
the indemnified party or any officer, director, agent, employee or controlling
Person of such indemnified party and shall survive the transfer of the Company’s
securities with respect to which the indemnification hereunder is applicable.

(f)    If the indemnification provided for in this Section 2.6 from the
indemnifying party is unavailable to or unenforceable by the indemnified party
in respect of any losses, claims, damages or liabilities referred to herein,
then the indemnifying party, in lieu of indemnifying such indemnified party,
shall contribute to the amount paid or payable by such indemnified party with
respect to such losses, claims, damages or liabilities in such proportion as is
appropriate to reflect the relative fault of the indemnifying party and
indemnified parties in connection with the actions which resulted in such
losses, claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative fault of such indemnifying party and indemnified
parties shall be determined by reference to, among other things, whether any
action in question, including any untrue or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact, has been
made by, or relates to information supplied by, such indemnifying party or
indemnified parties; provided, however, that no person or entity guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person or entity who
was not guilty of such fraudulent misrepresentation. If indemnification is
available under this Section 2.6, the indemnifying parties shall indemnify each
indemnified party to the full extent provided in Section 2.6, without regard to
the relative fault of the indemnifying party or indemnified party or any other
equitable consideration provided for in this Section 2.6(f).

(g)    The Company and the sellers of Registrable Securities agree that it would
not be just and equitable if contribution pursuant to this Section 2.6 were
determined by pro rata allocation (even if the sellers of Registrable Securities
were treated as one entity for such purpose) or by any other method of
allocation which does not take account of the equitable considerations referred
to in Section 2.6(f) above. The amount paid or payable by an indemnified party
as a result of the losses referred to in

 

13



--------------------------------------------------------------------------------

Section 2.6(f) above shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses reasonably incurred by such indemnified
party in connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 2.6, no seller of Registrable
Securities shall be required to contribute pursuant to this Section 2.6 any
amount in excess of the sum of (i) any amounts paid pursuant to Section 2.6(b)
above and (ii) the net proceeds received by such seller from the sale of
Registrable Securities covered by the registration statement filed pursuant
hereto.

(h)    The Company hereby acknowledges that the holders of Registrable
Securities have certain rights to indemnification, advancement of expenses
and/or insurance provided by certain of their affiliates (collectively, the
“Indemnitors”). The Company hereby agrees that (i) it is the indemnitor of first
resort (i.e., its obligations to the holders of Registrable Securities are
primary and any obligation of the Indemnitors to advance expenses or to provide
indemnification for the same losses incurred by the holders of Registrable
Securities are secondary to any such obligation of the Company), (ii) that it
shall be liable for the full amount of all losses to the extent legally
permitted and as required by the terms of this Agreement and the articles and
other organizational documents of the Company (or any other agreement between
the Company and the holders of Registrable Securities), without regard to any
rights holders of Registrable Securities may have against the Indemnitors, and
(iii) to the extent not in contravention of any insurance policy or policies
providing liability or other insurance for the Company or any director, trustee,
general partner, managing member, manager, officer, employee, agent or fiduciary
of the Company, it irrevocably waives, relinquishes and releases the Indemnitors
from any and all claims (x) against the Indemnitors for contribution,
indemnification, subrogation or any other recovery of any kind in respect
thereof and (y) that holders of Registrable Securities must seek indemnification
from any Indemnitor before the Company must perform its indemnification
obligations under this Agreement. No advancement or payment by the Indemnitors
on behalf of holders of Registrable Securities with respect to any claim for
which any holders of Registrable Securities have sought indemnification from the
Company hereunder shall affect the foregoing. The Indemnitors shall have a right
of contribution and/or be subrogated to the extent of such advancement or
payment to all of the rights of recovery which holders of Registrable Securities
would have had against the Company if the Indemnitors had not advanced or paid
any amount to or on behalf of holders of Registrable Securities. The Company and
the holders of Registrable Securities agree that the Indemnitors are express
third party beneficiaries of this Section 2.6(h).

Section 2.7    Participation in Underwritten Registrations. No Person may
participate in any registration hereunder which is underwritten unless such
Person (i) agrees to sell such Person’s securities on the basis provided in any
underwriting arrangements approved by the Person or Persons entitled hereunder
to approve such arrangements, (ii) completes and executes all questionnaires,
powers of attorney, indemnities, underwriting agreements and other documents
required under the terms of such underwriting arrangements, and (iii) completes
and executes any other documents reasonably required by the underwriters in
connection with such underwritten offering.

ARTICLE III

GENERAL PROVISIONS

Section 3.1    No Inconsistent Agreements. The Company shall not hereafter enter
into any agreement with respect to its Equity Securities that is inconsistent
with or violates the rights granted to the holders of Registrable Securities in
this Agreement. The Company shall not grant any registration rights that are
pari passu or senior to the rights provided to the holders of Registrable
Securities under this Agreement without the written consent of each holder of
Registrable Securities.

 

14



--------------------------------------------------------------------------------

Section 3.2    Adjustments Affecting Registrable Securities. The Company shall
not take any action, or permit any change to occur, with respect to its Equity
Securities that would materially and adversely affect the ability of the holders
of Registrable Securities to include such Registrable Securities in a
registration undertaken pursuant to this Agreement or that would materially and
adversely affect the marketability of such Registrable Securities in any such
registration (including, without limitation, effecting a stock split, or a
combination of shares).

Section 3.3    Remedies; Specific Performance. Any Person having rights under
any provision of this Agreement shall be entitled to enforce such rights
specifically to recover damages caused by reason of any breach of any provision
of this Agreement and to exercise all other rights granted by law. The parties
hereto agree and acknowledge that money damages may not be an adequate remedy
for any breach of the provisions of this Agreement and that any party may in its
sole discretion apply to any court of law or equity of competent jurisdiction
(without posting any bond or other security) for specific performance and for
other injunctive relief in order to enforce or prevent violation of the
provisions of this Agreement.

Section 3.4    Notices. Any notice, designation, request, request for consent or
consent provided for in this Agreement shall be in writing and shall be either
sent by facsimile or email, personally delivered, mailed first class mail
(postage prepaid) or sent by reputable overnight courier service (charges
prepaid) to the Company at the address set forth below and to any other
recipient at the address indicated on the Company’s records, or at such address
or to the attention of such other Person as the recipient party has specified by
prior written notice to the sending party. Notices and other such documents will
be deemed to have been given or made hereunder when sent by facsimile or email
(receipt confirmed), delivered personally, five (5) days after deposit in the
U.S. mail and one (1) day after deposit with a reputable overnight courier
service.

The Company’s address is:

Roadrunner Transportation Systems, Inc.

1431 Opus Place, Suite 530

Downers Grove, Illinois 60515

Attn: Curtis W. Stoelting

Fax: (630) 968-0509

Email: cstoelting@rrts.com

The Elliott Stockholders’ address is:

c/o Elliott Management Corporation

40 West 57th Street, 4th Floor

New York, NY 10019

Attn: Elliot Greenberg

Fax: (212) 478-2371

Email: egreenberg@elliottmgmt.com

The HCI Stockholders’ address is:

c/o HCI Equity Partners

4508 IDS Center

Minneapolis, Minnesota 55402

Attn: Scott D. Rued

Email: srued@hciequity.com

 

15



--------------------------------------------------------------------------------

Section 3.5    Amendments; Waiver. Except as otherwise provided herein, no
modification, amendment or waiver of any provision of this Agreement shall be
effective against the Company or the holders of Registrable Securities unless
such modification, amendment or waiver is approved in writing by the Company,
the Elliott Stockholders and the HCI Stockholders (including their respective
Permitted Transferees, as applicable). No failure by any party to insist upon
the strict performance of any covenant, duty, agreement, or condition of this
Agreement or to exercise any right or remedy consequent upon a breach thereof
shall constitute a waiver of any such breach or any other covenant, duty,
agreement, or condition.

Section 3.6    Successors and Assigns. This Agreement will inure to the benefit
of and be binding on the parties hereto and their respective successors and
permitted assigns. The rights of a Stockholder hereunder may be assigned (but
only with all related obligations set forth below), in whole or in part, in
connection with a transfer of Registrable Securities effected in accordance with
the terms of this Agreement to a Permitted Transferee of that Stockholder.
Without prejudice to any other or similar conditions imposed hereunder with
respect to such transfer, no assignment permitted under the terms of this
Section 3.6 will be effective unless and until the Permitted Transferee to which
the assignment is being made, if not a Stockholder, has delivered to the Company
the executed Joinder Agreement in the form attached as Exhibit A hereto agreeing
to be bound by, and be party to, this Agreement. A Permitted Transferee to whom
rights are transferred pursuant to this Section 3.6 may not again transfer those
rights to any other Permitted Transferee, other than as provided in this
Section 3.6.

Section 3.7    Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York.

Section 3.8    Jurisdiction; Waiver of Jury Trial. The parties hereby
irrevocably and unconditionally consent to submit to the exclusive jurisdiction
of the state and federal courts located in the Borough of Manhattan, State of
New York for any actions, suits or proceedings arising out of or relating to
this Agreement and the transactions contemplated hereby. The parties hereby
irrevocably and unconditionally consent to the jurisdiction of such courts (and
of the appropriate appellate courts therefrom) in any such action, suit or
proceeding and irrevocably waive, to the fullest extent permitted by law, any
objection that they may now or hereafter have to the laying of the venue of any
such action, suit or proceeding in any such court or that any such action, suit
or proceeding which is brought in any such court has been brought in an
inconvenient forum. Process in any such action, suit or proceeding may be served
on any party anywhere in the world, whether within or without the jurisdiction
of any such court. Without limiting the foregoing, each party agrees that
service of process on such party as provided in this Section 3.8 shall be deemed
effective service of process on such party. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

Section 3.9    Entire Agreement. This Agreement sets forth the entire
understanding of the parties hereto with respect to the subject matter hereof.
There are no agreements, representations, warranties, covenants or
understandings with respect to the subject matter hereof or thereof other than
those expressly set forth herein and therein. This Agreement supersedes all
other prior agreements and understandings between the parties with respect to
such subject matter (including, with respect to the HCI Stockholders, the Prior
Stockholders’ Agreement).

Section 3.10    Severability. If any provision of this Agreement, or the
application of such provision to any Person or circumstance or in any
jurisdiction, shall be held to be invalid or unenforceable to any extent,
(i) the remainder of this Agreement shall not be affected thereby, and each
other provision

 

16



--------------------------------------------------------------------------------

hereof shall be valid and enforceable to the fullest extent permitted by law,
(ii) as to such Person or circumstance or in such jurisdiction such provision
shall be reformed to be valid and enforceable to the fullest extent permitted by
law and (iii) the application of such provision to other Persons or
circumstances or in other jurisdictions shall not be affected thereby.

Section 3.11    Table of Contents, Headings and Captions. The table of contents,
headings, subheadings and captions contained in this Agreement are included for
convenience of reference only, and in no way define, limit or describe the scope
of this Agreement or the intent of any provision hereof.

Section 3.12    Counterparts. This Agreement and any amendment hereto may be
signed in any number of separate counterparts, each of which shall be deemed an
original, but all of which taken together shall constitute one Agreement (or
amendment, as applicable).

[SIGNATURES BEGIN NEXT PAGE]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 

COMPANY ROADRUNNER TRANSPORTATION SYSTEMS, INC.

By:    

Name:   Title:  

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

ELLIOTT STOCKHOLDERS ELLIOTT ASSOCIATES, L.P. By: Elliott Capital Advisors,
L.P., its General Partner By: Braxton Associates, Inc., its General Partner By:
      Name:  Elliot Greenberg   Title:    Vice President ELLIOTT INTERNATIONAL,
L.P. By: Elliott International Capital Advisors Inc., as Attorney-in-Fact By:  
    Name:  Elliot Greenberg   Title:    Vice President BROCKDALE INVESTMENTS LP
By: Middleton International Limited, its General Partner By:       Name:  Elliot
Greenberg   Title:    Vice President

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

HCI STOCKHOLDERS THAYER EQUITY INVESTORS V, L.P. By:   HC Equity Partners V,
L.L.C.,   its General Partner By:   HCI Equity Partners, L.L.C.,   its Managing
Member By:       Scott Rued   Executive TC ROADRUNNER-DAWES HOLDINGS, L.L.C. By:
  TC Co-Investors V, LLC,   its Managing Member By:   HCI Equity Management,
L.P.,   its Sole Manager By:   HCI Equity Partners, L.L.C.,   its General
Partner By:       Scott Rued   Executive

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

TC SARGENT HOLDINGS, L.L.C. By:   TC Co-Investors V, L.L.C.,   its Managing
Member By:   HCI Equity Management, L.P.,   its Sole Manager By:   HCI Equity
Partners, L.L.C.,   its General Partner By:       Scott Rued   Executive HCI
EQUITY PARTNERS III, L.P. By:   HCI Management III, L.P.   its General Partner
By:   HCI Equity Partners, L.L.C.,   its General Partner By:       Scott Rued  
Executive HCI CO-INVESTORS III, L.P. By:   HCI Management III, L.P.   its
General Partner By:   HCI Equity Partners, L.L.C.,   its General Partner By:    
  Scott Rued   Executive

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

Exhibit A

JOINDER AGREEMENT

Reference is made to the Amended and Restated Registration Rights Agreement,
dated as of [●] (as amended from time to time, the “Registration Rights
Agreement”), by and among (i) Roadrunner Transportation Systems, Inc., a
Delaware corporation, (ii) Elliott Associates, L.P., a Delaware limited
partnership, Brockdale Investments LP, a Delaware limited partnership, and
Elliott International, L.P., a Cayman Islands, British West Indies limited
partnership and (iii) Thayer Equity Investors V, L.P., a Delaware limited
partnership, TC Roadrunner-Dawes Holdings, L.L.C., a Delaware limited liability
company, TC Sargent Holdings, L.L.C., a Delaware limited liability company, HCI
Equity Partners III, L.P., a Delaware limited partnership, and HCI Co-Investors
III, L.P., a Delaware limited partnership. The undersigned agrees, by execution
hereof, to become a party to, and to be subject to the rights and obligations
under the Registration Rights Agreement.

 

[NAME]   By:    

  Name:   Title: Date:   Address:  

 

Acknowledged by:          ROADRUNNER TRANSPORTATION SYSTEMS, INC.

         By:    

         Name:     Title:  



--------------------------------------------------------------------------------

Exhibit B

Form of Stockholders’ Agreement

(Attached)



--------------------------------------------------------------------------------

 

 

STOCKHOLDERS’ AGREEMENT

dated as of [●]

by and among

Roadrunner Transportation Systems, Inc.,

Elliott Associates, L.P.,

and

Elliott International, L.P.,

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS

     1  

1.1

 

Certain Defined Terms.

     1  

1.2

 

Other Definitional Provisions.

     4  

ARTICLE II CORPORATE GOVERNANCE

     4  

2.1

 

Board Representation.

     4  

2.2

 

Available Financial Information.

     6  

2.3

 

Other Information.

     8  

2.4

 

Access.

     8  

2.5

 

Termination of Rights.

     9  

ARTICLE III MISCELLANEOUS

     9  

3.1

 

Confidentiality.

     9  

3.2

 

Amendments and Waivers.

     9  

3.3

 

Successors, Assigns and Permitted Transferees.

     9  

3.4

 

Notices.

     10  

3.5

 

Further Assurances.

     10  

3.6

 

Entire Agreement; No Third Party Beneficiaries.

     11  

3.7

 

Restrictions on Other Agreements; Bylaws.

     11  

3.8

 

Governing Law.

     11  

3.9

 

Jurisdiction and Forum; Waiver of Jury Trial.

     11  

3.10

 

Severability.

     11  

3.11

 

Enforcement.

     12  

3.12

 

Titles and Subtitles.

     12  

3.13

 

No Recourse.

     12  

3.14

 

Indemnification.

     12  

3.15

 

Counterparts; Facsimile Signatures.

     12  

Exhibit A – Joinder Agreement

 

- i -



--------------------------------------------------------------------------------

THIS STOCKHOLDERS’ AGREEMENT is entered into as of [•], by and among Roadrunner
Transportation Systems, Inc., a Delaware corporation (the “Company”), Elliott
Associates, L.P., a Delaware limited partnership and Elliott International,
L.P., a Cayman Islands, British West Indies limited partnership (collectively,
the “Elliott Stockholders”) and any Person who executes a Joinder Agreement in
the form of Exhibit A hereto (each, a “Stockholder” and, collectively, the
“Stockholders”).

RECITALS

WHEREAS, the Company and the Elliott Stockholders have entered into the Standby
Purchase Agreement, dated as of [●], 2018, by and among the Company and the
Elliott Stockholders; and

WHEREAS, the Company and the Elliott Stockholders wish to set forth certain
understandings between such parties, including with respect to certain
governance matters.

NOW, THEREFORE, in consideration of the mutual agreements contained herein, the
parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS

1.1    Certain Defined Terms. As used herein, the following terms shall have the
following meanings:

“Affiliate” means, with respect to any Person, (i) any Person directly or
indirectly controlling, controlled by or under common control with such Person,
(ii) any Person directly or indirectly owning or controlling 10% or more of any
class of outstanding voting securities of such Person or (iii) any officer,
director, general partner or trustee of any such Person described in clause
(i) or (ii); provided, that no portfolio company of any investment fund
affiliated with Elliott Management Corporation (excluding, for the avoidance of
doubt, the Elliott Stockholders) shall be deemed an Affiliate of any Elliott
Stockholder for purposes of this Agreement.

“Agreement” means this Stockholders Agreement, as amended from time to time in
accordance with Section 3.2.

“Annual Budget” has the meaning given to such term in Section 2.2(b).

“Applicable Law” means all applicable provisions of (i) constitutions, treaties,
statutes, laws (including the common law), rules, regulations, ordinances, codes
or orders of any Governmental Entity, (ii) any consents or approvals of any
Governmental Entity and (iii) any orders, decisions, injunctions, judgments,
awards, decrees of or agreements with any Governmental Entity.



--------------------------------------------------------------------------------

“beneficial owner” or “beneficially own” has the meaning given such term in Rule
13d-3 under the Exchange Act and a Person’s beneficial ownership of Common Stock
or other voting securities of the Company shall be calculated in accordance with
the provisions of such Rule.

“Board” means the Board of Directors of the Company.

“Bylaws” means the [Second] Amended and Restated Bylaws of the Company, as in
effect on the date hereof and as the same may be amended, supplemented or
otherwise modified from time to time in accordance with the terms thereof and
the terms of the Charter.

“Charter” means the Amended and Restated Certificate of Incorporation of the
Company, as in effect on the date hereof and as the same may be amended,
supplemented or otherwise modified from time to time in accordance with the
terms thereof.

“Common Stock” means the shares of common stock, par value $0.01 per share, of
the Company including any shares of capital stock into which Common Stock may be
converted (as a result of recapitalization, share exchange or similar event) or
are issued with respect to Common Stock, including with respect to any stock
split or stock dividend, or a successor security.

“Company” has the meaning given to such term in the Preamble.

“control” (including the terms “controlling”, “controlled by” and “under common
control with”), with respect to the relationship between or among two or more
Persons, means the possession, directly or indirectly, of the power to direct or
cause the direction of the affairs or management of a Person, whether through
the ownership of voting securities, as trustee or executor, by contract or
otherwise.

“Director” means any member of the Board.

“Elliott Designee” has the meaning given to such term in Section 2.1(b).

“Elliott Stockholders” has the meaning given to such term in the Preamble.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“GAAP” means generally accepted accounting principles, as in effect in the
United States of America from time to time.

 

2



--------------------------------------------------------------------------------

“Governmental Entity” means any federal, state, local or foreign court,
legislative, executive or regulatory authority or agency.

“Group” has the meaning given to such term in Section 13(d)(3) of the Exchange
Act.

“Information” means all confidential information about the Company or any of its
Subsidiaries that is or has been furnished to any Stockholder or any of its
Representatives by or on behalf of the Company or any of its Subsidiaries, or
any of their respective Representatives, whether written or oral or in
electronic or other form and whether prepared by the Company, its
Representatives or otherwise, together with all written or electronically stored
documentation prepared by such Stockholder or its Representatives based on or
reflecting, in whole or in part, such information; provided that the term
“Information” does not include any information that (i) is or becomes generally
available to the public through no action or omission by such Stockholder or its
Representatives, (ii) is or becomes available to such Stockholder on a
non-confidential basis from a source, other than the Company or any of its
Subsidiaries, or any of their respective Representatives, that to such
Stockholder’s knowledge, after reasonable inquiry, is not prohibited from
disclosing such portions to such Stockholder by a contractual, legal or
fiduciary obligation, (iii) is independently developed by a Stockholder or its
Representatives or Affiliates on its own behalf without use of any of the
confidential information or (iv) was in such Stockholder’s, its Affiliates’ or
its Representatives’ possession prior to the date of this Agreement.

“NYSE” means the New York Stock Exchange.

“Permitted Transferee” means with respect to any Stockholder or its Affiliates
(x) an Affiliate of such Stockholder, including to any investment fund or other
entity controlled or managed by, or under common control or management with,
such Stockholder and (y) any transferee of Common Stock that is not an Affiliate
of such Stockholder that holds (after giving effect to such transfer) in excess
of ten percent (10%) of the then-outstanding Common Stock; provided, however,
that any such transferee shall agree in a writing in the form attached as
Exhibit A hereto to be bound by and to comply with all applicable provisions of
this Agreement. Any Stockholder shall also be a Permitted Transferee of the
Permitted Transferees or itself.

“Person” means any individual, corporation, limited liability company, limited
or general partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, government or any agency or political subdivisions
thereof or any Group comprised of any two or more of the foregoing.

“Representatives” means with respect to any Person, any of such Person’s, or its
Affiliates’, directors, officers, employees, general partners, Affiliates,
direct or indirect shareholders, members or limited partners, attorneys,
accountants, financial and other advisers, and other agents and representatives,
including in the case of the Elliott Stockholders, any person designated for
nomination by the Board as a Director by the Elliott Stockholders.

 

3



--------------------------------------------------------------------------------

“Stockholder” and “Stockholders” have the meanings given to such terms in the
Preamble.

“Subsidiary” means, with respect to any Person, any corporation, entity or other
organization whether incorporated or unincorporated, of which (i) such first
Person directly or indirectly owns or controls at least a majority of the
securities or other interests having by their terms ordinary voting power to
elect a majority of the board of directors or others performing similar
functions or (ii) such first Person is a general partner, managing member or
otherwise exercises similar management control.

“Transfer” means, directly or indirectly, to sell, transfer, assign, pledge,
encumber, hypothecate or similarly dispose of, either voluntarily or
involuntarily, or to enter into any contract, option or other arrangement or
understanding with respect to the sale, transfer, assignment, pledge,
encumbrance, hypothecation or similar disposition of, any shares of Common Stock
beneficially owned by a Person or any interest in any shares of Common Stock
beneficially owned by a Person.

1.2    Other Definitional Provisions.

(a)    The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Article and Section references
are to this Agreement unless otherwise specified. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.”

(b)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

ARTICLE II

CORPORATE GOVERNANCE

2.1    Board Representation.

(a)    The Elliott Stockholders (treated as one stockholder) shall have the
right, but not the obligation, to designate for nomination by the Board as
Directors a number of designees equal to at least: (i) at least a majority of
the total number of Directors comprising the Board at such time as long as the
Elliott Stockholders (treated as one stockholder) beneficially own in the
aggregate at least 50% of the outstanding shares of the Common Stock; (ii) at
least 40% of the total number of Directors comprising the

 

4



--------------------------------------------------------------------------------

Board at such time as long as the Elliott Stockholders (treated as one
stockholder) beneficially own in the aggregate at least 40% but less than 50% of
the outstanding shares of the Common Stock; (iii) at least 30% of the total
number of Directors comprising the Board at such time as long as the Elliott
Stockholders (treated as one stockholder) beneficially own in the aggregate at
least 30% but less than 40% of the outstanding shares of the Common Stock;
(iv) at least 20% of the total number of Directors comprising the Board at such
time as long as the Elliott Stockholders (treated as one stockholder)
beneficially own in the aggregate at least 20% but less than 30% of the
outstanding shares of the Common Stock; and (v) at least 5% of the total number
of Directors comprising the Board at such time as long as the Elliott
Stockholders (treated as one stockholder) beneficially own in the aggregate at
least 5% but less than 20% of the outstanding shares of the Common Stock. For
purposes of calculating the number of Elliott Designees that the Elliott
Stockholders are entitled to designate for nomination pursuant to the formula
outlined above, any fractional amounts would be rounded up to the nearest whole
number and the calculation would be made on a pro forma basis after taking into
account any increase in the size of the Board.

(b)     In the event that the Elliott Stockholders have designated for
nomination by the Board less than the total number of designees the Elliott
Stockholders shall be entitled to designate for nomination pursuant to
Section 2.1(a), the Elliott Stockholders shall have the right, at any time, to
designate for nomination such additional designees to which they are entitled,
in which case, the Company and the Directors shall take all necessary corporate
action, to the fullest extent permitted by Applicable Law (including with
respect to any fiduciary duties under Delaware law), to (x) enable the Elliott
Stockholders to designate for nomination and effect the election or appointment
of such additional individuals, whether by increasing the size of the Board, or
otherwise, and (y) to designate such additional individuals designated for
nomination by the Elliott Stockholders to fill such newly-created vacancies or
to fill any other existing vacancies. Each such individual whom the Elliott
Stockholders shall actually designate for nomination pursuant to this
Section 2.1 and who is thereafter elected to the Board to serve as a Director
shall be referred to herein as an “Elliott Designee.”

(c)    In the event that a vacancy is created at any time by the death,
retirement, removal or resignation of any Director designated by the Elliott
Stockholders pursuant to this Section 2.1, the remaining Directors and the
Company shall, to the fullest extent permitted by Applicable Law (including with
respect to any fiduciary duties under Delaware law), cause the vacancy created
thereby to be filled by a new designee of the Elliott Stockholders, if such
Director was designated by the Elliott Stockholders, as soon as possible, and
the Company hereby agrees to take, to the fullest extent permitted by Applicable
Law (including with respect to any fiduciary duties under Delaware law), at any
time and from time to time, all actions necessary to accomplish the same.

 

5



--------------------------------------------------------------------------------

(d)    The Company agrees, to the fullest extent permitted by Applicable Law
(including with respect to any fiduciary duties under Delaware law), to include
in the slate of nominees recommended by the Board for election at any meeting of
stockholders called for the purpose of electing Directors the individuals
designated pursuant to this Section 2.1 and to nominate and recommend each such
individual to be elected as a Director as provided herein, and to solicit
proxies or consents in favor thereof. The Company is entitled to identify such
individual as an Elliott Designee pursuant to this Agreement.

(e)    Insofar as the Company is or becomes subject to requirements under
Applicable Law or the regulations of any self-regulatory organization, including
the NYSE or such other national securities exchange upon which the Common Stock
is listed to which the Company is then subject, relating to the composition of
the Board or committees thereof, their respective responsibilities or the
qualifications of their respective members, the Elliott Stockholders shall
cooperate in good faith to select for nomination designees to the Board under
this Section 2.1 so as to permit the Company to comply with all such applicable
requirements.

(f)    No Elliott Designee shall be paid any fee (or provided any equity-based
compensation) for service as Director or member of any committee of the Board,
unless otherwise determined by the Board; provided that each Elliott Designee
shall be entitled to reimbursement by the Company for reasonable expenses
incurred while traveling to and from Board and committee meetings as well as
travel for other business related to his or her service on the Board or
committees thereof, subject to any maximum reimbursement obligations as may be
established by the Board from time to time. Notwithstanding the foregoing, any
Elliott Designee whom the Board determines to be “independent” as defined under
NYSE and Exchange Act rules and regulations shall be entitled to compensation in
accordance with the Company’s Independent Director Compensation Program.

2.2    Available Financial Information. Upon written request of an Elliott
Stockholder, the Company will deliver, or cause to be delivered, to such Elliott
Stockholder or its designated Representative:

(a)    as soon as available after the end of each month and in any event within
30 days thereafter, a consolidated balance sheet of the Company and its
Subsidiaries as of the end of such month and consolidated statements of
operations, income, cash flows, retained earnings and stockholders’ equity of
the Company and its Subsidiaries, for each month and for the current fiscal year
of the Company to date, prepared in accordance with GAAP (subject to normal
year-end audit adjustments and the absence of notes thereto), together with a
comparison of such statements to the corresponding periods of the prior fiscal
year and to the Company’s business plan then in effect and approved by the
Board;

 

6



--------------------------------------------------------------------------------

(b)    an annual budget, a business plan and financial forecasts for the Company
for the next fiscal year of the Company (the “Annual Budget”), no later than 30
days before the beginning of the Company’s next fiscal year, in such manner and
form as approved by the Board, which shall include at least a projection of
income and a projected cash flow statement for each fiscal quarter in such
fiscal year and a projected balance sheet as of the end of each fiscal quarter
in such fiscal year, in each case prepared in reasonable detail, with
appropriate presentation and discussion of the principal assumptions upon which
such budgets and projections are based, which shall be accompanied by the
statement of the chief executive officer or chief financial officer or
equivalent officer of the Company to the effect that such budget and projections
are based on reasonable and good faith estimates and assumptions made by the
management of the Company for the respective periods covered thereby; it being
recognized by such holders that such budgets and projections as to future events
are not to be viewed as facts and that actual results during the period or
periods covered by them may differ from the projected results. Any material
changes in such Annual Budget shall be delivered to the Elliott Stockholders as
promptly as practicable after such changes have been approved by the Board;

(c)    as soon as available after the end of each fiscal year of the Company,
and in any event within 90 days thereafter, (i) the annual financial statements
required to be filed by the Company pursuant to the Exchange Act, (ii) a
consolidated balance sheet of the Company and its Subsidiaries as of the end of
such fiscal year, and consolidated statements of income, retained earnings and
cash flows of the Company and its Subsidiaries for such year, prepared in
accordance with GAAP and setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and accompanied
by the opinion of independent public accountants of recognized national standing
selected by the Company and (iii) a Company-prepared comparison to the Annual
Budget for such year as approved by the Board; and

(d)    as soon as available after the end of the first, second and third
quarterly accounting periods in each fiscal year of the Company, and in any
event within 45 days thereafter, (i) the quarterly financial statements required
to be filed by the Company pursuant to the Exchange Act, (ii) a consolidated
balance sheet of the Company and its Subsidiaries as of the end of each such
quarterly period, and consolidated statements of income, retained earnings and
cash flows of the Company and its Subsidiaries for such period and for the
current fiscal year to date, prepared in accordance with GAAP (subject to normal
year-end audit adjustments and the absence of notes thereto) and (iii) a
Company-prepared comparison to the corresponding periods of the previous fiscal
year and to the Annual Budget then in effect as approved by the Board, all of
the information to be provided pursuant to this Section 2.2(d) in reasonable
detail and certified by the principal financial or accounting officer of the
Company.

 

7



--------------------------------------------------------------------------------

(e)    Notwithstanding anything to the contrary in Sections 2.2(c) and (d), the
Company may satisfy its obligations thereunder (other than its obligations under
Sections 2.2(c)(iii) and 2.2(d)(iii)) by (i) providing the financial statements
of any wholly-owned Subsidiary of the Company to the extent such financial
statements reflect the entirety of the operations of the business or (ii) filing
such financial statements of the Company or any wholly-owned Subsidiary of the
Company whose financial statements satisfy the requirements of clause (i), as
applicable, with the U.S. Securities and Exchange Commission on EDGAR or in such
other manner as makes them publicly available. The Company’s obligation to
furnish the materials described in Sections 2.2(c) and (d) shall be satisfied so
long as it transmits such materials to the Elliott Stockholders within the time
periods specified therein, notwithstanding that such materials may actually be
received after the expiration of such periods.

2.3    Other Information. The Company covenants and agrees to deliver to the
Elliott Stockholders, upon written request, so long as the Elliott Stockholders
(treated as one stockholder) shall beneficially own in the aggregate at least 5%
of the outstanding shares of Common Stock, with reasonable promptness, such
other information and data (including such information and reports made
available to any lender of the Company or any of its Subsidiaries under any
credit agreement or otherwise) with respect to the Company and each of its
Subsidiaries as from time to time may be reasonably requested by any Elliott
Stockholder; provided that the Company reserves the right to withhold any
information under this Section 2.3 or access under Section 2.4 from the Elliott
Stockholders if the Board determines that providing such information or granting
such access would reasonably be expected to adversely affect the Company on a
competitive basis or otherwise. The Elliott Stockholders shall have access to
such other information concerning the Company’s business or financial condition
and the Company’s management as may be reasonably requested, including all
information that is necessary for (x) each of the Elliott Stockholders and their
respective Affiliates to comply with income tax reporting and regulatory
requirements and (y) the Elliott Stockholders to prepare their quarterly and
annual financial statements.

2.4    Access. The Company shall, and shall cause its Subsidiaries, officers,
Directors, employees, auditors and other agents to (a) afford the Elliott
Stockholders and each of their Representatives, so long as the Elliott
Stockholders (treated as one stockholder) shall beneficially own in the
aggregate at least 5% of the outstanding shares of Common Stock, during normal
business hours and upon reasonable notice, reasonable access at all reasonable
times to its officers, employees, auditors, legal counsel, properties, offices
and other facilities and to all books and records, and (b) afford the Elliott
Stockholders the opportunity to discuss the affairs, finances and accounts of
the Company and its Subsidiaries with their respective officers from time to
time as any Elliott Stockholder may reasonably request upon reasonable notice.

 

8



--------------------------------------------------------------------------------

2.5    Termination of Rights. This Agreement shall terminate on the earlier to
occur of (a) such time as the Elliott Stockholders are no longer entitled to
nominate a Director pursuant to Section 2.1(a) of this Agreement and (b) upon
the delivery of a written notice by the Elliott Stockholders to the Company
requesting that this Agreement terminate.

ARTICLE III

MISCELLANEOUS

3.1    Confidentiality. Each party hereto agrees to, and shall cause its
Representatives to, keep confidential and not divulge any Information, and to
use, and cause its Representatives to use, such Information only in connection
with the operation of the Company and its Subsidiaries; provided that nothing
herein shall prevent any party hereto from disclosing such Information (a) upon
the order of any court or administrative agency, (b) upon the request or demand
of any regulatory agency or authority having jurisdiction over such party,
(c) to the extent required by law or legal process or required or requested
pursuant to subpoena, interrogatories or other discovery requests, (d) to the
extent necessary in connection with the exercise of any remedy hereunder, (e) to
other Stockholders, (f) to such party’s Representatives that in the reasonable
judgment of such party need to know such Information or (g) to any potential
transferee of Common Stock of a Stockholder to whom such proposed Transfer would
be permitted in accordance with Section 3.3 as long as such potential transferee
of Common Stock of a Stockholder agrees to be bound by the provisions of this
Section 3.1 as if a Stockholder; provided further that, in the case of clause
(a), (b) or (c), such party shall notify the other parties hereto of the
proposed disclosure as far in advance of such disclosure as practicable and use
reasonable efforts to ensure that any Information so disclosed is accorded
confidential treatment, when and if available.

3.2    Amendments and Waivers. This Agreement may be amended, supplemented or
otherwise modified only by a written instrument executed by the Company and the
Elliott Stockholders. Neither the failure nor delay on the part of any party
hereto to exercise any right, remedy, power or privilege under this Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, power or privilege preclude with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence. No waiver shall be effective unless it is in writing and
is signed by the party asserted to have granted such waiver.

3.3    Successors, Assigns and Permitted Transferees. This Agreement shall bind
and inure to the benefit of and be enforceable by the parties hereto and their
respective successors and permitted assigns. Any Stockholder may assign its
rights and obligations hereunder, in whole or in part, to any Permitted
Transferee whereupon references to the Elliott Stockholder shall be deemed to
include such Permitted Transferee.

 

9



--------------------------------------------------------------------------------

3.4    Notices. All notices and other communications to be given to any party
hereunder shall be sufficiently given for all purposes hereunder if in writing
and delivered by hand, courier or overnight delivery service, or when received
in the form of a facsimile or other electronic transmission (receipt
confirmation requested), and shall be directed to the address set forth below
(or at such other address or facsimile number as such party shall designate by
like notice):

 

  (a)

if to the Company, to:

Roadrunner Transportation Systems, Inc.

1431 Opus Place, Suite 530

Downers Grove, Illinois 60515

Attn:    Curtis W. Stoelting

Fax:     (630) 968-0509

Email:  cstoelting@rrts.com

 

  (b)

if to the Elliott Stockholders, to:

c/o Elliott Management Corporation

40 West 57th Street, 4th Floor

New York, NY 10019

Attn:    Elliot Greenberg

Fax:     (212) 478-2371

Email:  egreenberg@elliottmgmt.com

 

  (c)

if to any other Stockholder, to the address of such other Stockholder as shown
in the stock record book of the Company.

3.5    Further Assurances. At any time or from time to time after the date
hereof, the parties agree to cooperate with each other, and at the request of
any other party, to execute and deliver any further instruments or documents and
to take all such further action as the other party may reasonably request in
order to evidence or effectuate the consummation of the transactions
contemplated hereby and to otherwise carry out the intent of the parties
hereunder. To the fullest extent permitted by law, the Company shall not
directly or indirectly take any action that is intended to, or would reasonably
be expected to result in, any Stockholder being deprived of the rights
contemplated by this Agreement.

 

10



--------------------------------------------------------------------------------

3.6    Entire Agreement; No Third Party Beneficiaries. This Agreement
constitutes the entire agreement among the parties with respect to the subject
matter of this Agreement and supersedes any prior discussions, correspondence,
negotiation, proposed term sheet, agreement, understanding or agreement and
there are no agreements, understandings, representations or warranties between
the parties other than those set forth or referred to in this Agreement, and
this Agreement is not intended to confer in or on behalf of any Person not a
party to this Agreement (and their successors and assigns) any rights, benefits,
causes of action or remedies with respect to the subject matter or any provision
hereof.

3.7    Restrictions on Other Agreements; Bylaws. The provisions of this
Agreement shall be controlling if any such provision or the operation thereof
conflicts with the provisions of the Bylaws. Each of the parties covenants and
agrees to take, or cause to be taken, to the fullest extent permitted by
Applicable Law (including with respect to any fiduciary duties under Delaware
law), any action reasonably requested by the Company or any Stockholder, as the
case may be, to amend the Bylaws so as to avoid any conflict with the provisions
hereof, including, in the case of the Stockholders, to vote their shares of
Common Stock.

3.8    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to principles
of conflicts of laws thereof to the extent that such principles would require or
permit the application of laws of another jurisdiction.

3.9    Jurisdiction and Forum; Waiver of Jury Trial. In any judicial proceeding
involving any dispute, controversy or claim arising out of or relating to this
Agreement, each of the parties unconditionally accepts the jurisdiction and
venue of or, if the Court of Chancery does not have subject matter jurisdiction
over this matter, the Superior Court of the State of Delaware (Complex
Commercial Division), or if jurisdiction over the matter is vested exclusively
in federal courts, the United States District Court for the District of
Delaware, and the appellate courts to which orders and judgments thereof may be
appealed. In any such judicial proceeding, the parties agree that in addition to
any method for the service of process permitted or required by such courts, to
the fullest extent permitted by law, service of process may be made by delivery
provided pursuant to the directions in Section 3.4. EACH OF THE PARTIES HEREBY
WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW TRIAL BY JURY IN ANY
JUDICIAL PROCEEDING INVOLVING ANY DISPUTE, CONTROVERSY OR CLAIM ARISING OUT OF
OR RELATING TO THIS AGREEMENT.

3.10    Severability. If any provision of this Agreement, or the application of
such provision to any Person or circumstance or in any jurisdiction, shall be
held to be invalid or unenforceable to any extent, (a) the remainder of this
Agreement shall not be affected thereby, and each other provision hereof shall
be valid and enforceable to the fullest extent permitted by law, (b) as to such
Person or circumstance or in such jurisdiction such provision shall be reformed
to be valid and enforceable to the fullest extent permitted by law and (c) the
application of such provision to other Persons or circumstances or in other
jurisdictions shall not be affected thereby.

 

11



--------------------------------------------------------------------------------

3.11    Enforcement. Each party hereto acknowledges that money damages would not
be an adequate remedy in the event that any of the covenants or agreements in
this Agreement are not performed in accordance with its terms, and it is
therefore agreed that in addition to and without limiting any other remedy or
right it may have, the non-breaching party will have the right to an injunction,
temporary restraining order or other equitable relief in any court of competent
jurisdiction enjoining any such breach and enforcing specifically the terms and
provisions hereof.

3.12    Titles and Subtitles. The titles of the articles, sections and
subsections of this Agreement are for convenience of reference only and will not
affect the meaning or interpretation of this Agreement.

3.13    No Recourse. This Agreement may only be enforced against, and any claims
or cause of action that may be based upon, arise out of or relate to this
Agreement, or the negotiation, execution or performance of this Agreement may
only be made against the entities that are expressly identified as parties
hereto and no past, present or future Affiliate, Director, officer, employee,
incorporator, member, manager, partner, stockholder, agent, attorney or
representative of any party hereto shall have any liability for any obligations
or liabilities of the parties to this Agreement or for any claim based on, in
respect of, or by reason of, the transactions contemplated hereby.

3.14    Indemnification. The Company shall enter into separate indemnification
agreements with each of the Elliott Stockholders and the Elliott Designees, on
terms reasonably satisfactory to the Elliott Stockholders.

3.15    Counterparts; Facsimile Signatures. This Agreement may be executed in
any number of counterparts, each of which shall be an original, but all of which
together shall constitute one instrument. This Agreement may be executed by
facsimile signature(s).

[Remainder of page intentionally left blank]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date set forth in the first paragraph hereof.

 

COMPANY

 

ROADRUNNER TRANSPORTATION SYSTEMS, INC.

By:     Name:   Title:  

[Signature Page – Stockholders Agreement]



--------------------------------------------------------------------------------

ELLIOTT STOCKHOLDERS

 

ELLIOTT ASSOCIATES, L.P.

By:   Elliott Capital Advisors, L.P., its General Partner By:   Braxton
Associates, Inc., its General Partner By:       Name:   Elliot Greenberg  
Title:   Vice President

 

ELLIOTT INTERNATIONAL, L.P. By: Elliott International Capital Advisors Inc., as
Attorney-in-Fact By:       Name:   Elliot Greenberg   Title:   Vice President

[Signature Page – Stockholders Agreement]



--------------------------------------------------------------------------------

Exhibit A

JOINDER AGREEMENT

Reference is made to the Stockholders Agreement, dated as of [●] (as amended
from time to time, the “Stockholders Agreement”), by and among Roadrunner
Transportation Systems, Inc. (the “Company”) and certain stockholders of the
Company party thereto. The undersigned agrees, by execution hereof, to become a
party to, and to be subject to the rights and obligations under, the
Stockholders Agreement.

 

[NAME] By:       Name:     Title:  

Date:

Address:

 

Acknowledged by:

 

ROADRUNNER TRANSPORTATION SYSTEMS, INC.

By:       Name:     Title:  

Date:

 

A-1